

SECOND AMENDMENT


THIS SECOND AMENDMENT (this “Amendment”) dated as of July 30, 2010 is by and
among the Borrowers identified on the signature pages hereto (the “Borrowers”),
the Guarantor identified on the signature pages hereto (the “Guarantor”), the
Lenders identified on the signature pages hereto and Bank of America, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”).


WITNESSETH


WHEREAS, credit facilities have been extended to the Borrowers pursuant to the
Amended and Restated Credit Agreement (as amended, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”) dated as of
July 29, 2005 among the Borrowers, the Lenders identified therein and the
Administrative Agent;


WHEREAS, the Guarantor guaranteed the obligations of the Borrowers under the
Credit Agreement pursuant to the Amended and Restated Guaranty dated as of
August 31, 2005 between the Guarantor and the Administrative Agent; and


WHEREAS, the Borrowers have requested certain modifications to the Credit
Agreement and all the Lenders have agreed to the requested modifications on the
terms and conditions set forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.           Defined Terms.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings provided to such terms in the Credit
Agreement.


2.           Amendments to Credit Agreement.  The Credit Agreement is amended as
follows:


2.1         The Aggregate Commitments are permanently reduced to $25
million.  Such reduction shall be applied to the Commitment of each Lender
according to its Pro Rata Share


2.2         The Credit Agreement is amended in its entirety to read in the form
of such Credit Agreement attached hereto as Schedule 1 to this Amendment.


3.           Amendments to Pledge Agreements.  Each Domestic Pledge Agreement
outstanding on the date hereof is amended to include in the definition of “Stock
Collateral” therein all other equity interests of, or other ownership or profit
interests in, the Corporation or Limited Liability Company identified
therein.  Without limiting the generality of the foregoing, as security for the
prompt and full performance of the Obligations, the Pledgor identified in each
Domestic Pledge Agreement grants to the Administrative Agent, for the benefit of
the holders of the Obligations, a security interest in all equity interests of,
or other ownership or profit interests in, the Corporation or Limited Liability
Company identified therein.


4.           Termination of Negative Pledge.  The Covenant Not To Convey and
Negative Pledge Agreement dated July 31, 2005 given by the Borrowers to the
Administrative Agent is terminated.


5.           Subsidiaries.  Each Borrower represents and warrants to the
Administrative Agent and the Lenders that set forth on Schedule 2 hereto is a
complete and accurate list as of the date hereof of each Subsidiary of MICROS.

 
 

--------------------------------------------------------------------------------

 

6.           Authorization to File Financing Statements.  Each Borrower hereby
authorizes the Administrative Agent to prepare and file such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or other instruments as the Administrative Agent may from
time to time deem necessary or appropriate in order to perfect and maintain the
security interests granted hereunder in accordance with the Uniform Commercial
Code.


7.           Conditions Precedent.  This Amendment shall be effective as of the
date hereof upon the satisfaction of the following conditions each in a manner
satisfactory to the Administrative Agent:


(a)           execution of this Amendment by the Loan Parties and all the
Lenders;


(b)           receipt by the Administrative Agent of each of the following with
respect to each of Fry, Inc., a Michigan corporation, and TIG Global, LLC, a
Delaware limited liability company (each a “New Borrower”): (i) an Additional
Borrower Joinder Supplement executed by such New Borrower and (ii) a Domestic
Pledge Agreement pursuant to which MICROS pledges the equity interests of such
New Borrower to the Administrative Agent to secure the Obligations;


(c)           receipt by the Administrative Agent of each of the following with
respect to MICROS: (i) a certificate of an officer of MICROS attaching and
certifying (A) the Organization Documents of MICROS, (B) an incumbency
certificate of the Responsible Officers of MICROS and (C) resolutions of the
board of directors or equivalent governing body of MICROS approving this
Amendment and each document, agreement and instrument required in connection
with this Amendment; and (ii) a good standing certificate or its equivalent from
the jurisdiction of formation of MICROS;


(d)           the execution of the Intercreditor Agreement by the Borrowers, the
Administrative Agent and Bank of America in its capacity as Administrative Agent
under the Foreign Credit Facility;


(e)           receipt by the Administrative Agent of a certificate of an officer
of the Guarantor certifying that the resolutions of the board of directors of
the Guarantor delivered at the closing of the Credit Agreement have not been
rescinded or modified and remain in full force; and


(f)           the receipt by the Administrative Agent, for the account of each
Lender that executes this Amendment, an amendment fee equal to fifteen basis
points (0.15%) on the amount of such Lender’s Commitment.


8.           Reaffirmation of Obligations.  Each Loan Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents and (c) agrees that this Amendment
and all documents executed in connection herewith do not operate to reduce or
discharge such Loan Party’s obligations under the Loan Documents.


9.           Reaffirmation of Security Interests.  Each Loan Party (a) affirms
that each of the Liens granted in or pursuant to the Loan Documents are valid
and subsisting and (b) agrees that this Amendment shall in no manner impair or
otherwise adversely effect any of the Liens granted in or pursuant to the Loan
Documents.

 
 

--------------------------------------------------------------------------------

 

10.           No Other Changes.  Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.


11.           Counterparts; Delivery.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original and it shall not be necessary in making proof of this
Amendment to produce or account for more than one such counterpart. Delivery of
an executed counterpart of this Amendment by facsimile or other electronic
imaging means shall be effective as an original.


12.           Governing Law.  This Amendment shall be deemed to be a contract
made under, and for all purposes shall be construed in accordance with, the laws
of the State of Maryland.


[Signature Pages Follow]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Second Amendment to be duly executed and delivered as of the date first above
written.


BORROWERS:
MICROS SYSTEMS, INC., a Maryland corporation
 
DV TECHNOLOGY HOLDINGS CORPORATION, a Delaware corporation
 
DATAVANTAGE CORPORATION, an Ohio corporation
 
MICROS-FIDELIO WORLDWIDE, INC., a Nevada corporation
 
JTECH COMMUNICATIONS, INC., a Delaware corporation
 
FRY, INC., a Michigan corporation
 
TIG GLOBAL, LLC, a Delaware limited liability company
     
By:
     
Name:
 
Title:
   
GUARANTOR:
MICROS-FIDELIO (IRELAND) LTD,
 
a corporation organized under the laws of Ireland
     
By:
     
Name:
 
Title:
   
ADMINISTRATIVE
AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
     
By:
     
Name:
 
Title:
   
LENDERS:
BANK OF AMERICA, N.A., as a Lender
     
By:
     
Name:
 
Title:
   
WELLS FARGO BANK, N.A.
     
By:
     
Name:
 
Title:
     
U.S. BANK NATIONAL ASSOCIATION
     
By:
     
Name:
 
Title:


 
 

--------------------------------------------------------------------------------

 

Schedule 1


AMENDED CREDIT AGREEMENT
 

--------------------------------------------------------------------------------



 
SCHEDULE 1


CREDIT AGREEMENT AS AMENDED BY
THE FIRST AMENDMENT DATED DECEMBER 11, 2008 AND
THE SECOND AMENDMENT DATED JULY 30, 2010


AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of July 29, 2005
Among


MICROS SYSTEMS, INC.
DV TECHNOLOGY HOLDINGS CORPORATION
DATAVANTAGE CORPORATION
MICROS-FIDELIO WORLDWIDE, INC.
JTECH COMMUNICATIONS, INC.
FRY, INC.
and
TIG GLOBAL, LLC


as Borrower,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer


and


The Other Lenders Party Hereto


BANC OF AMERICA SECURITIES LLC,
as Sole Lead Arranger and Book Manager

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
Section 1.1
 
Defined Terms
1
Section 1.2
 
Other Interpretive Provisions.
18
Section 1.3
 
Accounting Terms
18
Section 1.4
 
Rounding
19
Section 1.5
 
References to Agreements and Laws
19
Section 1.6
 
Times of Day
19
Section 1.7
 
Letter of Credit Amounts
19
       
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
19
Section 2.1
 
Committed Loans
19
Section 2.2
 
Borrowings, Conversions and Continuations of Committed Loans
20
Section 2.3
 
Letters of Credit
21
Section 2.4
 
Swing Line Loans
28
Section 2.5
 
Prepayments
31
Section 2.6
 
Reduction or Termination of Commitments
31
Section 2.7
 
Repayment of Loans
32
Section 2.8
 
Interest
32
Section 2.9
 
Fees
32
Section 2.10
 
Computation of Interest and Fees
33
Section 2.11
 
Evidence of Debt
33
Section 2.12
 
Payments Generally
33
Section 2.13
 
Extension of Maturity Date
35
Section 2.14
 
Sharing of Payments
36
Section 2.15
 
Guaranty
36
Section 2.16
 
Cash Collateral
39
Section 2.17
 
Defaulting Lenders
40
       
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
42
Section 3.1
 
Taxes
42
Section 3.2
 
Illegality
45
Section 3.3
 
Inability to Determine Rates
45
Section 3.4
 
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Committed Loans
46
Section 3.5
 
Funding Losses
46
Section 3.6
 
Matters Applicable to all Requests for Compensation
47
Section 3.7
 
Survival
47
       
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
47
Section 4.1
 
[Reserved]
47
Section 4.2
 
Conditions to all Credit Extensions and Conversions and Continuations
47
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
48
Section 5.1
 
Existence, Qualification and Power; Compliance with Laws
48
Section 5.2
 
Authorization; No Contravention
48


 
 

--------------------------------------------------------------------------------

 


Section 5.3
 
Governmental Authorization
48
Section 5.4
 
Binding Effect
48
Section 5.5
 
Financial Statements; No Material Adverse Effect
48
Section 5.6
 
Litigation
49
Section 5.7
 
No Default
49
Section 5.8
 
Ownership of Property; Liens
49
Section 5.9
 
Environmental Compliance
49
Section 5.10
 
Insurance
50
Section 5.11
 
Taxes
50
Section 5.12
 
ERISA Compliance
50
Section 5.13
 
Subsidiaries
50
Section 5.14
 
Disclosure
51
Section 5.15
 
Compliance with Laws
51
Section 5.16
 
Margin Regulations; Investment Company Act.
51
Section 5.17
 
Collateral Matters
51
Section 5.18
 
Rights in Collateral; Priority of Liens
51
       
ARTICLE VI AFFIRMATIVE COVENANTS
51
Section 6.1
 
Financial Statements
52
Section 6.2
 
Certificates; Other Information
53
Section 6.3
 
Notices
54
Section 6.4
 
Payment of Obligations
55
Section 6.5
 
Preservation of Existence, Etc
55
Section 6.6
 
Maintenance of Properties
55
Section 6.7
 
Maintenance of Insurance
55
Section 6.8
 
Compliance with Laws
56
Section 6.9
 
Books and Records
56
Section 6.10
 
Inspection Rights
56
Section 6.11
 
Use of Proceeds
56
Section 6.12
 
Financial Covenants
56
Section 6.13
 
Additional Borrowers
57
Section 6.14
 
Collateral Records
57
Section 6.15
 
Security Interests
57
       
ARTICLE VII NEGATIVE COVENANTS
58
Section 7.1
 
Liens
58
Section 7.2
 
Investments
59
Section 7.3
 
Indebtedness
60
Section 7.4
 
Fundamental Changes
60
Section 7.5
 
Dispositions
61
Section 7.6
 
Restricted Payments
61
Section 7.7
 
Change in Nature of Business
62
Section 7.8
 
Transactions with Affiliates
62
Section 7.9
 
Margin Regulations
62
Section 7.10
 
Change of Control
62
Section 7.11
 
CommerzBank Debt
63
Section 7.12
 
Change in Legal Name or State of Formation
63


 
ii

--------------------------------------------------------------------------------

 


ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
63
Section 8.1
 
Events of Default
63
Section 8.2
 
Remedies Upon Event of Default
65
Section 8.3
 
Application of Funds
65
       
ARTICLE IX ADMINISTRATIVE AGENT
66
Section 9.1
 
Appointment and Authorization of Administrative Agent
66
Section 9.2
 
Delegation of Duties
67
Section 9.3
 
Liability of Administrative Agent
67
Section 9.4
 
Reliance by Administrative Agent
67
Section 9.5
 
Notice of Default
68
Section 9.6
 
Credit Decision; Disclosure of Information by Administrative Agent
68
Section 9.7
 
Indemnification of Administrative Agent
69
Section 9.8
 
Administrative Agent in its Individual Capacity
69
Section 9.9
 
Successor Administrative Agent
69
Section 9.10
 
Administrative Agent May File Proofs of Claim
70
Section 9.11
 
Guaranty Matters
70
Section 9.12
 
Collateral Matters
71
Section 9.13
 
No Fiduciary Responsibility
72
       
ARTICLE X MISCELLANEOUS
72
Section 10.1
 
Amendments, Etc
72
Section 10.2
 
Notices and Other Communications; Facsimile Copies
74
Section 10.3
 
No Waiver; Cumulative Remedies
75
Section 10.4
 
Attorney Costs, Expenses and Taxes
76
Section 10.5
 
Indemnification by Borrower
76
Section 10.6
 
Payments Set Aside
77
Section 10.7
 
Successors and Assigns
77
Section 10.8
 
Confidentiality
80
Section 10.9
 
Set-off
81
Section 10.10
 
Interest Rate Limitation
81
Section 10.11
 
Counterparts
81
Section 10.12
 
Integration
81
Section 10.13
 
Survival of Representations and Warranties
82
Section 10.14
 
Severability
82
Section 10.15
 
Governing Law; Submission to Jurisdiction
82
Section 10.16
 
Waiver of Right to Trial by Jury
83
Section 10.17
 
USA Patriot Act Notice
83
Section 10.18
 
Time of the Essence
83
Section 10.19
 
Right To Terminate
83
Section 10.20
 
Intercreditor Agreement
83


 
iii

--------------------------------------------------------------------------------

 

SIGNATURES  S-1


SCHEDULES
2.1
Commitments and Pro Rata Shares

5.6
Litigation

5.9
Environmental Matters

5.13
Subsidiaries

7.1
Existing Liens

7.3
Existing Indebtedness

10.2
Addresses for Notices



EXHIBITS
Form of
A
Committed Loan Notice

B
Swing Line Loan Notice

C
Note

D
Compliance Certificate

E
Assignment and Assumption Agreement

F
Additional Borrower Joinder Supplement


 
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
July 29, 2005, among MICROS SYSTEMS, INC., a Maryland corporation (“MICROS”), DV
TECHNOLOGY HOLDINGS CORPORATION, a Delaware corporation, DATAVANTAGE
CORPORATION, an Ohio corporation, MICROS-FIDELIO WORLDWIDE, INC., a Nevada
corporation, JTECH COMMUNICATIONS, INC., a Delaware corporation, FRY, INC., a
Michigan corporation, and TIG GLOBAL, LLC, a Delaware limited liability company
(each of the foregoing, together with MICROS and each Additional Borrower (as
hereinafter defined), individually or collectively as the context implies,
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent (the “Administrative Agent”).


Borrower has requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


Section 1.1          Defined Terms.  As used in this Agreement, the following
terms shall have the meanings set forth below:


“Additional Borrower” means each Domestic Subsidiary that has executed and
delivered an Additional Borrower Joinder Supplement that has been accepted and
approved by Administrative Agent, including, but not limited to, each Material
Domestic Entity.


“Additional Borrower Joinder Supplement” means an Additional Borrower Joinder
Supplement in substantially the form attached hereto as EXHIBIT F or such other
document requested by the Administrative Agent for such purpose.


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.2, or such other address or
account as Administrative Agent may from time to time notify Borrower and
Lenders.


“Affiliate” means, with respect to any Person, another Person that directly or
indirectly through one or more intermediaries, Controls, or is Controlled by or
is under common Control with, the Person specified.


“Agent-Related Persons” means Administrative Agent, together with its Affiliates
(including, in the case of Bank of America in its capacity as Administrative
Agent, the Arranger), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.


“Aggregate Commitments” means the Commitments of all Lenders.

 
1

--------------------------------------------------------------------------------

 


“Agreement” means this Amended and Restated Credit Agreement, as amended,
modified, substituted, extended, and renewed from time to time in accordance
with the provisions of Section 10.1.


“Applicable Margin” means the following percentages per annum, based upon the
Minimum EBITDA Covenant (the “Financial Covenant”) as set forth in the most
recent Compliance Certificate received by Administrative Agent pursuant to
Section 6.2(b):


Applicable Margin


Pricing
Level
 
Minimum EBITDA for the four (4)
quarters ending on the date of 
calculation:
 
Commitment
Fee
(in bps)
 
Letter of Credit Fees/ Eurodollar
Rate Committed Loans
(in bps)
 
Base Rate
Loans
(in bps)
                 
1
 
≤$25,000,000
 
37.5
 
200
 
0
2
 
>$25,000,000 but ≤ $35,000,000
 
25
 
175
 
0
3
 
>$35,000,000 but ≤ $50,000,000
 
25
 
150
 
0
4
  
>$50,000,000
  
20
  
125
  
0



Any increase or decrease in the Applicable Margin resulting from a change in the
Financial Covenant shall become effective as of the first Business Day of the
month immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.2(b); provided, however, that if no Compliance Certificate
is delivered when due in accordance with such Section, then Pricing Level 1
shall apply as of the first Business Day of the month immediately following the
date such Compliance Certificate was required to have been delivered.


“Applicable Rate” means a per annum rate equal to Applicable Margin.


“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.


“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit E.


“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.


“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.


“Audited Financial Statements” means the audited consolidated and consolidating
balance sheet of MICROS and its Subsidiaries for the fiscal year ended June 30,
2004, and the related consolidated and consolidating statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of MICROS
and its Subsidiaries, including the notes thereto.


“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.6, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.2.

 
2

--------------------------------------------------------------------------------

 


“Bank of America” means Bank of America, N.A.  and its successors.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.25%.  The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in such prime rate announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.


“Base Rate Committed Loan” means a Committed Loan that is a Base Rate
Loan.  “Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Borrower” has the meaning specified in the introductory paragraph hereto and
each Additional Borrower.


“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any Eurodollar Rate Committed Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.


“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for the L/C
Obligations, Obligations in respect of Swing Line Loans or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) Administrative Agent and (b) L/C Issuer or Swing
Line Lender (as applicable).  “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.


“Change of Control” means, with respect to any Person, an event or series of
events by which:


(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully diluted basis (and, taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

 
3

--------------------------------------------------------------------------------

 


(b)           during any period of twelve (12) consecutive months, fifty one
percent (51%) of the members of the board of directors or other equivalent
governing body of such Person cease to be composed of individuals:  (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors).


“Closing Date” means the first date all the conditions precedent in Section 4.1
are satisfied or waived in accordance with Section 10.1 (or, in the case of
Section 4.1(b), waived by the Person entitled to receive the applicable
payment).


“Code” means the Internal Revenue Code of 1986.


“Collateral” means, with respect to each Borrower, (a) all “Collateral” under,
and as described in, the Security Agreement, (b) all equity interests in each
Borrower (other than the equity interests in MICROS) and (c) upon the occurrence
of a Trigger Event under, and as defined in, the Foreign Pledge Agreement, 65%
of the equity interests in MICROS-Fidelio (Ireland) Ltd.


“Collateral Documents” means the Security Agreement, each of the Pledge
Agreements and all other agreements, instruments and documents now or hereafter
executed and delivered in connection with this Agreement pursuant to which Liens
are granted or purported to be granted to Administrative Agent in Collateral
securing all or part of the Obligations each in form and substance satisfactory
to Administrative Agent.


“CommerzBank Debt” means all Indebtedness of any Foreign Borrowers in favor of
CommerzBank, AG, in an aggregate amount not to exceed the equivalent of
$10,000,000.


“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to Borrower pursuant to Section 2.1, (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.1, or in the Assignment and
Assumption Agreement pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement, but does not include the Foreign Credit Facility Aggregate
Commitments.


“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Committed Loans,
having the same Interest Period made by each of Lenders pursuant to Section 2.1.


“Committed Loan” has the meaning specified in Section 2.1.

 
4

--------------------------------------------------------------------------------

 


“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Committed Loans, pursuant to Section 2.2(a), which, if in
writing, shall be substantially in the form of Exhibit A.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote fifty one percent (51%) or more of the securities
having ordinary voting power for the election of directors, managing general
partners or equivalent governing body of such Person.


“Converted Borrowings” has the meaning specified in Section 2.1(c).


“Credit Extension” means a Borrowing, or an L/C Credit Extension.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means an interest rate equal to two percent (2.0%) per annum in
excess of the Applicable Rate, applying the highest Applicable Margin set forth
in Pricing Level 1.


“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by Administrative Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit or Swing Line Loans, within three Business Days of
the date required to be funded by it hereunder, (b) has notified Borrower or
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by
Administrative Agent, to confirm in a manner satisfactory to Administrative
Agent that it will comply with its funding obligations, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 
5

--------------------------------------------------------------------------------

 


“Dollar” and “$” mean lawful money of the United States.


“Domestic Pledge Agreements” means, collectively, (a) the Pledge, Assignment and
Security Agreement (DV Technologies Holdings - Domestic) dated as of July 31,
2005 given by MICROS to the Administrative Agent, (b) the Pledge, Assignment and
Security Agreement (Datavantage Corporation – Domestic - Micros) dated as of
July 31, 2005 given by MICROS to the Administrative Agent, (c) the Pledge,
Assignment and Security Agreement (Datavantage Corporation – Domestic – DV
Technology) dated as of July 31, 2005 given by MICROS to the Administrative
Agent, (d) the Pledge, Assignment and Security Agreement (Micros-Fidelio
Worldwide - Domestic) dated as of July 31, 2005 given by MICROS to the
Administrative Agent, (e) the Pledge, Assignment and Security Agreement (JTech
Communications, Inc. - Domestic) dated as of July 31, 2005 given by MICROS to
the Administrative Agent, (f) the Pledge, Assignment and Security Agreement
(Fry, Inc. - Domestic) dated as of July 30, 2010 given by MICROS to the
Administrative Agent, (g) the Pledge, Assignment and Security Agreement (TIG
Global, LLC - Domestic) dated as of July 30, 2010 given by MICROS to the
Administrative Agent, and (h) each other pledge agreement hereafter executed and
delivered in connection with this Agreement pursuant to which Liens are granted
or purported to be granted to Administrative Agent in equity interests of
Borrowers.


“Domestic Subsidiary” means a Subsidiary organized under the laws of any
jurisdiction within the United States.


“EBITDA” means net income, less income or plus loss from discontinued operations
and extraordinary items, plus income taxes, plus interest expense, plus
depreciation, depletion, and amortization.


“Eligible Assignee” has the meaning specified in Section 10.7(h).


“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 
6

--------------------------------------------------------------------------------

 


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Borrower or
any ERISA Affiliate.


“Eurodollar Base Rate” has the meaning set forth in the definition of Eurodollar
Rate.


“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Committed Loan, a rate per annum determined by Administrative Agent
pursuant to the following formula:


Eurodollar Rate   =
                   Eurodollar Base Rate                    

 
1.0 – Eurodollar Reserve Percentage Where,



“Eurodollar Base Rate” means:


(a)           for any Interest Period with respect to a Eurodollar Rate
Committed Loan, the rate per annum equal to (i) the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as selected by Administrative
Agent from time to time) at approximately 11:00 a.m. (London time) two (2)
Business Days before the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, or (ii) if the rate referenced in the
preceding clause (i) is not available at such time for any reason, the rate per
annum equal to the rate determined by Administrative Agent to be the rate at
which deposits in Dollars (for delivery on the first day of such Interest
Period) in same day funds in the approximate amount of the Eurodollar Rate
Committed Loan being made, continued or converted and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and


(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.
(London time) two (2) Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if the rate referenced in the preceding clause (i) is not available
at such time for any reason, the rate per annum determined by Administrative
Agent as the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at the date and time of determination.

 
7

--------------------------------------------------------------------------------

 

“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the Board of Governors of the Federal Reserve System of the United
States for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”).  The Eurodollar
Rate for each outstanding Eurodollar Rate Committed Loan and for each
outstanding Base Rate Loan bearing interest at a rate based on the Eurodollar
Rate shall be adjusted automatically as of the effective date of any change in
the Eurodollar Reserve Percentage.


“Eurodollar Rate Committed Loan” means a Committed Loan that bears interest at a
rate based on clause (a) of the definition of the Eurodollar Base Rate.


“Event of Default” has the meaning specified in Section 8.1.


“Excluded Taxes” means, with respect to Administrative Agent, any Lender, L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation of Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
Borrower is located, (c) any backup withholding tax that is required by the Code
to be withheld from amounts payable to a Lender that has failed to comply with
clause (A) of Section 3.1(e)(ii), and (d) in the case of a Foreign Lender, any
United States withholding tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
(ii) is attributable to such Foreign Lender’s failure or inability (other than
as a result of a change in Law) to comply with clause (B) of Section 3.1(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from Borrower with respect to such withholding tax
pursuant to Section 3.1(a)(ii) or (c).


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Administrative Agent.


“Fee Letter” means the letter agreement dated July 25, 2005, among Borrower,
Administrative Agent and Arranger.


“Fixed Charge Coverage Ratio” means the ratio of (a) EBITDA minus income tax
expense, to (b) the sum of interest expense, plus the current portion of long
term liabilities, plus capital expenditures.


“Foreign Borrowers” means MICROS-Fidelio (Ireland) Ltd. and each other Foreign
Subsidiary that is or becomes a “Borrower” under the Foreign Credit Facility and
their respective successors and assigns.

 
8

--------------------------------------------------------------------------------

 

“Foreign Credit Facility” means the credit facility extended to the Foreign
Borrowers pursuant to the Amended and Restated Credit Agreement of even date
herewith by and among Bank of America as Administrative Agent, the lenders party
thereto and the Foreign Borrowers in the amount of the Foreign Credit Facility
Aggregate Commitments, as amended, modified, substituted, extended, and renewed
from time to time.


“Foreign Credit Facility Aggregate Commitments” means the “Aggregate
Commitments” under, and as defined in, the Foreign Credit Facility.  As of the
Closing Date, the amount of the Foreign Credit Facility Aggregate Commitments is
$25,000,000.


“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“Foreign Pledge Agreement” means the Charge of Shares dated as of July 17, 2003
between MICROS and the Administrative Agent relating to the equity interests of
MICROS-Fidelio (Ireland) Ltd.


“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to Swing Line Lender, such Defaulting Lender’s Pro Rata Share of Swing
Line Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.

 
9

--------------------------------------------------------------------------------

 


“Guarantor” means MICROS-Fidelio (Ireland) Ltd., an Irish registered limited
liability company.


“Guaranty” means the Amended and Restated Guaranty dated as of the Closing Date
made by the Guarantor in favor of Administrative Agent on behalf of Lenders, as
amended, modified, substituted, extended, and renewed from time to time.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Honor Date” has the meaning specified in Section 2.3(c)(i).


“Indebtedness” means, as to any Person at a particular time, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP:


(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;


(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;


(c)           net obligations of such Person under any Swap Contract;


(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);


(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;


(f)            capital leases and Synthetic Lease Obligations; and


(g)           all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be Swap Termination Value thereof as of such
date.  The amount of any capital lease or Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.

 
10

--------------------------------------------------------------------------------

 


“Indemnified Liabilities” has the meaning specified in Section 10.5.


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Indemnitees” has the meaning specified in Section 10.5.


“Information” has the meaning specified in Section 10.8.


“Intercreditor Agreement” means the Intercreditor Agreement dated as of the date
of the Second Amendment to this Agreement among (a) the Administrative Agent,
(b) Bank of America, in its capacity as Administrative Agent under the Foreign
Credit Facility, and (c) the Borrowers.


“Interest Payment Date” means (a) for each Eurodollar Rate Committed Loan, the
last day of each Interest Period and the Maturity Date; provided, however, that
if any Interest Period exceeds three months, the respective dates that fall
every three (3) months after the beginning of such Interest Period shall also be
Interest Payment Dates, and (b) for each Swing Line Loan and each Base Rate
Committed Loan, the first day of each calendar month.


“Interest Period” means as to each Eurodollar Rate Committed Loan, the period
commencing on the date such Eurodollar Rate Committed Loan is disbursed or
converted to or continued as a Eurodollar Rate Committed Loan and ending on the
date one, two, three or six months thereafter, or as otherwise agreed to by
Administrative Agent and Lenders, as selected by Borrower in its Committed Loan
Notice; provided that:


(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless,
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day;


(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(c)           no Interest Period shall extend beyond the Maturity Date.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit.  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.


“IRS” means the United States Internal Revenue Service.


“ISP” has the meaning given to such term in Section 2.3(h).

 
11

--------------------------------------------------------------------------------

 


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.


“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.


“L/C Obligations” means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.


“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes L/C Issuer and Swing Line Lender.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on Schedule 10.2, or such other office or offices as a Lender
may from time to time notify Borrower and Administrative Agent.


“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of
credit.  Unless otherwise agreed by Administrative Agent and Lenders, all
Letters of Credit shall be denominated in Dollars.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by L/C Issuer.


“Letter of Credit Expiration Date” means the day that is thirty (30) days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).


“Letter of Credit Sublimit” means Five Million Dollars ($5,000,000).  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing.

 
12

--------------------------------------------------------------------------------

 


“Liquidity” means, as of any date of determination, an amount equal to the sum
of (a) the Aggregate Commitments less the Total Outstandings plus (b) cash and
cash equivalents of MICROS and its Subsidiaries plus (c) the Foreign Credit
Facility Agreement Commitments less the “Total Outstandings” under, and as
defined in, the Foreign Credit Facility.


“Loan” means an extension of credit by a Lender to Borrower under ARTICLE II in
the form of a Committed Loan or a Swing Line Loan.


“Loan Documents” means this Agreement, each Note, the Fee Letter, each
Collateral Document, the Intercreditor Agreement and the Guaranty.


“Loan Parties” means, collectively, Borrower and each Person (other than
Administrative Agent or any Lender) executing a Loan Document including, without
limitation, each Guarantor and each Person executing a Collateral Document.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
and contingent), condition (financial or otherwise) or prospects of Borrower or
Borrower and its Subsidiaries taken as a whole or the Collateral; (b) a material
impairment of the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.


“Material Domestic Entity” means any Domestic Subsidiary that has revenue in
excess of Twenty-Five Million Dollars ($25,000,000) in a fiscal year.


“Maturity Date” means the later of (a) July 31, 2013 and (b) if maturity is
extended pursuant to Section 2.13, such extended maturity date as determined
pursuant to such Section 2.13.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.


“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit C; “Notes” means
collectively each Note, and any other promissory note which may from time to
time evidence all or any portion of the Obligations.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.  The foregoing shall also include
(a) all obligations under any Swap Contract between Borrower or any Subsidiary
and any Lender or Affiliate of a Lender that is permitted to be incurred
pursuant to Section 7.3(d) and (b) all obligations under any Treasury Management
Agreement between Borrower or any Subsidiary and any Lender or Affiliate of a
Lender.

 
13

--------------------------------------------------------------------------------

 


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S.  jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.


“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.


“Participant” has the meaning specified in Section 10.7(d).


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.


“Permitted Acquisition” means an acquisition by a Borrower provided that (a) a
Borrower is the surviving entity, (b) in the case of an acquisition of the
equity interests of another Person, the board of directors (or other comparable
governing body) of such other Person shall have duly approved such acquisition,
(c) if the aggregate consideration for such acquisition exceeds $75 million,
Borrower shall have furnished financial projections to the Administrative Agent
in form and detail reasonably acceptable to the Administrative Agent
demonstrating that, after giving effect to such acquisition (and the incurrence
of any Total Funded Debt in connection therewith) on a Pro Forma Basis Borrower
would be in compliance with the financial covenants set forth in Section 6.12
for each of the next four fiscal quarters, and (d) after giving effect to such
acquisition (and the incurrence of any Total Funded Debt in connection
therewith) on a Pro Forma Basis (i) no Default or Event of Default shall exist,
(ii) the Total Leverage Ratio shall not exceed 1.75:1.0 as of the end of the
most recent fiscal quarter for which Borrower has delivered financial statements
pursuant to Section 6.1(a) or (b) and (iii) Liquidity exceeds $25 million.


“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

 
14

--------------------------------------------------------------------------------

 


“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.


“Pledge Agreements” means the Domestic Pledge Agreements and the Foreign Pledge
Agreement.


“Pro Forma Basis” means, with respect to any transaction (including, without
limitation, any Restricted Payment), that such transaction shall be deemed to
have occurred as of the first day of the most recent four fiscal quarter period
preceding the date of such transaction for which the Borrowers were required to
deliver financial statements pursuant to Section 6.1(a) or (b).


“Pro Rata Share” means, with respect to each Lender, at any time, a fraction
(expressed as a percentage), carried out to the ninth decimal place, the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the commitment of each Lender to make Loans and the
obligation of L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.2, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to Section 10.7.  The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.1 or in the Assignment and
Assumption Agreement pursuant to which such Lender becomes a party hereto, as
applicable.  The Pro Rata Share of each Lender is subject to adjustment as
provided in Section 2.17.


“Register” has the meaning set forth in Section 10.7(c).


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.


“Required Lenders” means, as of any date of determination, if there are two or
less Lenders, than all Lenders, at all other times, Lenders having more than 50%
of the Aggregate Commitments or, if the commitment of each Lender to make Loans
and the obligation of L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.2, Lenders holding in the aggregate more than
50% of the Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, corporate controller, treasurer or assistant treasurer of a
Loan Party.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 
15

--------------------------------------------------------------------------------

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest.


“Security Agreement” means the Amended and Restated Security Agreement dated as
of July 31, 2005 given by each Borrower in favor of the Administrative Agent.


“Subordinated Liabilities” means liabilities subordinated to the Obligations in
a manner acceptable to Required Lenders in their sole discretion.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
MICROS.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.  Any and all
Swap Contracts, whether with Administrative Agent or any Lender, must be
approved by Administrative Agent.  Administrative Agent agrees to notify Lenders
of any and all Swap Contracts approved by Administrative Agent.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark-to
market value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Swing Line” means the uncommitted and discretionary revolving credit facility
made available by Swing Line Lender pursuant to Section 2.4.


“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.4.

 
16

--------------------------------------------------------------------------------

 


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.4(a).


“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.4(b), which, if in writing, shall be substantially in the form of
Exhibit B.


“Swing Line Sublimit” means Two Million Five Hundred Thousand Dollars
($2,500,000).  Borrowers may from time to time decrease and thereafter from time
to time increase and decrease the amount of the Swing Line Sublimit upon three
Business Days prior written notice from MICROS to the Swing Line Lender and the
Administrative Agent provided that the amount of the Swing Line Sublimit shall
not at any time exceed ten percent (10%) of the Aggregate Commitments.  The
Swing Line Sublimit is part of, and not in addition to, the Aggregate
Commitments.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Threshold Amount” means Five Million Dollars ($5,000,000).


“Total Funded Debt” means all outstanding liabilities for borrowed money,
including, without limitation, all Subordinated Liabilities, capital leases,
standby letters of credit, and other interest-bearing liabilities, including
current and long-term debt and the CommerzBank Debt.


“Total Leverage Ratio” means, as of any date of determination, the ratio of (a)
Total Funded Debt of MICROS and its Subsidiaries on a consolidated basis as of
such date to (b) EBITDA of MICROS and its Subsidiaries on a consolidated basis
for the twelve month period ending on such date.


“Total Liabilities” means the sum of current liabilities plus long term
liabilities.


“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.


“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit cards, debit cards, p-cards (including purchasing cards and
commercial cards), funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.


“Type” means with respect to a Committed Loan, its character as a Base Rate
Committed Loan or a Eurodollar Rate Committed Loan.


“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 
17

--------------------------------------------------------------------------------

 


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning set forth in Section 2.3(c)(i).


Section 1.2            Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.


(b)           (i) The words “herein”, “hereto”, “hereof” and “hereunder” and
words of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof; (ii) Article,
Section, Exhibit and Schedule references are to the Loan Document in which such
reference appears; (iii) the term “including” is by way of example and not
limitation; and (iv) the term “documents” includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form.


(c)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”


(d)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


Section 1.3            Accounting Terms.


(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.


(b)           If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
Borrower or the Required Lenders shall so request, Administrative Agent, Lenders
and Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) Borrower shall provide to Administrative Agent
and Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 
18

--------------------------------------------------------------------------------

 

Section 1.4            Rounding.


Any financial ratios required to be maintained by any Loan Party pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).


Section 1.5            References to Agreements and Laws.


Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.


Section 1.6            Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


Section 1.7            Letter of Credit Amounts.


Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to mean the maximum face amount of such
Letter of Credit after giving effect to all increases thereof contemplated by
such Letter of Credit or the Letter of Credit Application, whether or not such
maximum face amount is in effect at such time.


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS.


Section 2.1            Committed Loans.


(a)           Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans in Dollars (each such loan, a “Committed Loan”)
to Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all Swing Line Loans shall not exceed such Lender’s Commitment.  Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, Borrower may borrow under this Section 2.1, prepay under
Section 2.5, and reborrow under this Section 2.1.  Neither Administrative Agent
nor any Lender shall be responsible for the Commitment of any other Lender, nor
will the failure of any Lender to perform its obligations under its Commitment
in any way relieve any other Lender from performing its obligations under its
Commitment.

 
19

--------------------------------------------------------------------------------

 

(b)           The Borrower may, at its option, not more than once per calendar
quarter, elect to increase the Aggregate Commitments, provided that (i) the
Borrower shall give ten (10) Business Days prior written notice to the
Administrative Agent of such election; (ii) the Borrower shall decrease the
Foreign Credit Facility Aggregate Commitments on a dollar for dollar basis
concurrent with the effective date of such increase; (iii) each of the
conditions precedent set forth in Section 4.2 shall be satisfied as of the
effective date of such increase; (iv) the aggregate amount of the Aggregate
Commitments and the Foreign Credit Facility Aggregate Commitments shall not
exceed $50,000,000 (less (x) the amount of any prior reduction in the Aggregate
Commitments pursuant to Section 2.6 and (y) the amount of any prior reduction in
the Foreign Credit Facility Aggregate Commitments pursuant to Section 2.6 of the
credit agreement for the Foreign Credit Facility); (v) such increase shall be in
a minimum amount of $5,000,000 and in integral multiples of $1,000,000 in excess
thereof; (vi) such requested increase shall only be effective upon receipt by
the Administrative Agent of (A) additional Commitments in a corresponding amount
of such increase from either existing Lenders and/or one or more other
institutions that qualify as Eligible Assignees (it being understood and agreed
that no existing Lender shall be required to provide an additional Commitment)
and (B) documentation from each institution providing an additional Commitment
evidencing its additional Commitment and its obligations under this Agreement in
form and substance reasonably acceptable to the Administrative Agent including,
without limitation, Notes evidencing each Lender’s Pro Rata Share of the
Aggregate Commitments as increase; and (vii) if any Loans are outstanding at the
time of the increase in the Aggregate Commitments, the Borrower shall, if
applicable and notwithstanding any provision in any Loan Document requiring the
application of payments or prepayments on a pro rata basis, including, without
limitation, Section 2.14, prepay one or more existing Loans (such prepayment to
be subject to Section 3.5) in an amount necessary such that after giving effect
to the increase in the Aggregate Commitments, each Lender will hold its pro rata
share (based on its Pro Rata Share of the increased Aggregate Commitments) of
outstanding Loans.


(c)           Borrower may elect to convert Committed Borrowings to term loans
(“Converted Borrowings”) upon approval of Agent and Lenders provided that the
Converted Borrowings shall occur in minimum original principal amounts of not
less than $1,000,000 and increments of $500,000 and such other terms as are
approved by Agent and Lenders.  The obligation of the Borrower to repay
Converted Borrowings shall be evidenced by promissory notes payable to the
Lenders substantially in the in the form of Exhibit C with necessary revisions
to incorporate the repayment terms agreed upon by the Agent, Lenders and
Borrower.  In no event will the maturity of any Converted Borrowings exceed the
Maturity Date.  All outstanding Converted Borrowings shall reduce the amounts
otherwise available to Borrower under the Committed Loan.  Borrower shall give
Agent at least ten (10) Business Days’ notice of each proposed Converted
Borrowing.


Section 2.2            Borrowings, Conversions and Continuations of Committed
Loans.


(a)           Each Committed Borrowing and each conversion to or continuation of
Eurodollar Rate Committed Loans shall be made upon Borrower’s irrevocable notice
to Administrative Agent, which may be given by telephone.  Each such notice must
be received by Administrative Agent not later than 11:00 a.m., New York time,
three (3) Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Committed Loans.  Each
telephonic notice by Borrower pursuant to this Section 2.2(a) must be confirmed
promptly by delivery to Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of Borrower.  Except
as provided in Section 2.3(c) and Section 2.4(c), each Borrowing of, conversion
to or continuation of Eurodollar Rate Committed Loans shall be in a principal
amount of $250,000 or a whole multiple of $100,000 in excess thereof.  Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
Borrower is requesting a Committed Borrowing or conversion of Committed Loans
from one Type to the other, or a continuation of, Eurodollar Rate Committed
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the duration of the
Interest Period with respect thereto, and (v) if requested by Administrative
Agent or any Lender, the purpose of the requested Borrowing.  If Borrower fails
to give a timely notice requesting a continuation, then the applicable Committed
Loans shall be made as Eurodollar Rate Committed Loans with an Interest Period
of one (1) month.  Any such automatic continuation of Eurodollar Rate Committed
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Committed Loans.  If
Borrower requests a Borrowing of, conversion to or continuation of Eurodollar
Rate Committed Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
(1) month.

 
20

--------------------------------------------------------------------------------

 


(b)           Following receipt of a Committed Loan Notice, Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Committed Loans, and if no timely notice of a continuation is
provided by Borrower, Administrative Agent shall notify each Lender of the
details of any automatic continuation of Eurodollar Rate Committed Loans
described in the preceding subsection.  In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to
Administrative Agent in immediately available funds at Administrative Agent’s
Office not later than 1:00 p.m., New York time, on the Business Day specified in
the applicable Committed Loan Notice, provided that such Lender has received
notice from Administrative Agent of Borrower’s request for such Committed
Borrowing.  Upon satisfaction of the applicable conditions set forth in Section
4.2 (and, if such Borrowing is the initial Credit Extension, Section 4.1),
Administrative Agent shall make all funds so received available to Borrower in
like funds as received by Administrative Agent either by (i) crediting the
account of Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) Administrative Agent by
Borrower; provided, however, that if, on the date of the Committed Loan Notice
with respect to such Borrowing is given by Borrower there are L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings, and second, to Borrower as provided
above.


(c)           During the existence of a Default, the Required Lenders may demand
that any or all of the then outstanding Eurodollar Rate Committed Loans be
converted immediately to accrue interest at the Base Rate and Borrower agrees to
pay all amounts due under Section 3.5 in accordance with the terms thereof due
to any such conversion.


(d)           Administrative Agent shall promptly notify Borrower and Lenders of
the interest rate applicable to any Interest Period for Eurodollar Rate
Committed Loans upon determination of such interest rate.  The determination of
the Eurodollar Rate by Administrative Agent shall be conclusive in the absence
of manifest error.


(e)           After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than ten (10) Interest
Periods in effect with respect to Committed Loans.


Section 2.3            Letters of Credit.


(a)         The Letter of Credit Commitment.


(i)           Subject to the terms and conditions set forth herein and as part
of the Aggregate Commitments, (A) L/C Issuer agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.3:  (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit for the account of
Borrower, and to amend or renew Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drafts under the Letters
of Credit; and (B) Lenders severally agree to participate in Letters of Credit
issued for the account of Borrower; provided that L/C Issuer shall not be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and no Lender shall be obligated to participate in, any Letter of Credit if as
of the date of such L/C Credit Extension, if (x) the Total Outstandings would
exceed the Aggregate Commitments, (y) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans would exceed such Lender’s
Commitment, or (z) the Outstanding Amount of the L/C Obligations would exceed
the Letter of Credit Sublimit.  Within the foregoing limits, and subject to the
terms and conditions hereof, Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.

 
21

--------------------------------------------------------------------------------

 


(ii)         L/C Issuer shall be under no obligation to issue any Letter of
Credit if:


(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain L/C Issuer from
issuing such Letter of Credit, or any Law applicable to L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over L/C Issuer shall prohibit, or
request that L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon L/C Issuer
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which L/C Issuer is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon L/C Issuer any unreimbursed
loss, cost or expense which was not applicable on the Closing Date and which L/C
Issuer in good faith deems material to it;


(B)           the expiry date of such requested Letter of Credit would occur
more than twelve (12) months after the date of issuance, unless the Required
Lenders have approved such expiry date;


(C)           the expiry date of such requested Letter of Credit would occur
after the Maturity Date, unless all Lenders have approved such expiry date;


(D)           the issuance of such requested Letter of Credit would violate one
or more policies of L/C Issuer;


(E)           such Letter of Credit is in an initial amount less than $100,000,
in the case of a commercial Letter of Credit, or $250,000, in the case of a
standby Letter of Credit;


(F)           any Lender is at such time a Defaulting Lender hereunder, unless
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to L/C Issuer (in its sole discretion) with Borrower or
such Lender to eliminate L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which L/C Issuer has
actual or potential Fronting Exposure, as it may elect in its sole discretion;
or


(G)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.


(iii)         L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 
22

--------------------------------------------------------------------------------

 


(iv)          L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and L/C
Issuer shall have all of the benefits and immunities (A) provided to
Administrative Agent in ARTICLE IX with respect to any acts taken or omissions
suffered by L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in ARTICLE IX
included L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to L/C Issuer.


(b)         Procedures for Issuance and Amendment of Letters of Credit.


(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of Borrower delivered to L/C Issuer (with a copy to
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of Borrower.  Such
Letter of Credit Application must be received by L/C Issuer and Administrative
Agent not later than 11:00 a.m., New York time, at least two (2) Business Days
(or such later date and time as L/C Issuer may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to L/C Issuer:  (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as L/C Issuer may require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as L/C Issuer may require.


(ii)           Promptly after receipt of any Letter of Credit Application L/C
Issuer will confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has received a copy of such Letter of Credit Application
from Borrower and, if not, L/C Issuer will provide Administrative Agent with a
copy thereof.  Unless L/C Issuer has received written notice from any Lender,
Administrative Agent or Borrower, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article V shall not then be
satisfied, then, subject to the terms and conditions hereof, L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit in accordance
with the terms of this Agreement, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from L/C Issuer a risk
participation in such Letter of Credit and all related L/C Obligations in an
amount equal to the product of such Lender’s Pro Rata Share times the amount of
such Letter of Credit.

 
23

--------------------------------------------------------------------------------

 

(iii)           If Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the L/C Issuer, Borrower shall not be required to make a specific request to the
L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Maturity Date; provided, however, that
the L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.3(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or Borrower that one or more of the applicable conditions
specified in Section 4.2 is not then satisfied, and in each case directing the
L/C Issuer not to permit such extension.


(iv)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, L/C Issuer will also deliver to Borrower and
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(c)         Drawings and Reimbursements; Funding of Participations.


(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, L/C Issuer shall notify Borrower
and Administrative Agent thereof.  Not later than 11:00 a.m., New York time, on
the date of any payment by L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), Borrower shall reimburse L/C Issuer through Administrative
Agent in an amount equal to the amount of such drawing.  If Borrower fails to so
reimburse L/C Issuer by such time, Administrative Agent shall promptly notify
each Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Pro Rata Share
thereof.  In such event, Borrower shall be deemed to have requested a Committed
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.2(a) of the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.2 (other than the delivery of a Committed
Loan Notice).  Any notice given by L/C Issuer or Administrative Agent pursuant
to this Section 2.3(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.


(ii)           Each Lender (including the Lender acting as L/C Issuer) shall
upon any notice pursuant to Section 2.3(c)(i) make funds available (and
Administrative Agent may apply Cash Collateral provided for this purpose) to
Administrative Agent for the account of L/C Issuer at Administrative Agent’s
Office in an amount equal to its Pro Rata Share of the Unreimbursed Amount not
later than 1:00 p.m., New York time, on the Business Day specified in such
notice by Administrative Agent, if such Lender has received notice from
Administrative Agent of such Lender’s Pro Rata Share of the Unreimbursed Amount,
whereupon, subject to the provisions of Section 2.3(c)(iii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Committed Loan to
Borrower in such amount.  Administrative Agent shall remit the funds so received
to L/C Issuer.

 
24

--------------------------------------------------------------------------------

 
 
(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 4.2 cannot be satisfied or for any other reason, Borrower
shall be deemed to have incurred from L/C Issuer an L/C Borrowing in the amount
of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to Administrative Agent
for the account of L/C Issuer pursuant to Section 2.3(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.3.


(iv)          Until each Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.3(c) to reimburse L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of L/C Issuer.


(v)           Each Lender’s obligation to make Committed Loans or L/C Advances
to reimburse L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.3(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against L/C Issuer, Borrower or any other Person for any reason whatsoever; (B)
the occurrence or continuance of a Default; or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided that all
payments of such amounts by each Lender shall be without prejudice to the rights
of each of the other Lenders with respect to L/C Issuer’s gross negligence or
willful misconduct.  Any claim any Lender may have against L/C Issuer as a
result of L/C Issuer’s gross negligence or willful misconduct may be brought by
such Lender in a separate action against L/C Issuer but may not be used as a
defense to payment under the provisions of this Section.  No Lender shall have
any obligation to pay to L/C Issuer such Lender’s Pro Rata Share of any L/C
Obligations or Unreimbursed Amount if Borrower shall not be obligated to
reimburse L/C Issuer for such unpaid L/C Obligations or Unreimbursed Amount
because of L/C Issuer’s wrongful payment under a Letter of Credit.  No such
making of an L/C Advance shall relieve or otherwise impair the obligation of
Borrower to reimburse L/C Issuer for the amount of any payment made by L/C
Issuer under any Letter of Credit, together with interest as provided herein.


(vi)          If any Lender fails to make available to Administrative Agent for
the account of L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.3(c) by the time specified in
Section 2.3(c)(ii), L/C Issuer shall be entitled to recover from such Lender
(acting through Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to L/C Issuer at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  A certificate of
L/C Issuer submitted to any Lender (through Administrative Agent) with respect
to any amounts owing under this clause (vi) shall be conclusive absent manifest
error.


(d)         Repayment of Participations.


(i)           At any time after L/C Issuer has made a payment under any Letter
of Credit and has received from any Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.3(c), if Administrative Agent
receives for the account of L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by
Administrative Agent), Administrative Agent will distribute to such Lender its
Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by Administrative Agent.

 
25

--------------------------------------------------------------------------------

 


(ii)           If any payment received by Administrative Agent for the account
of L/C Issuer pursuant to Section 2.3(c)(i) is required to be returned under any
of the circumstances described in Section 10.6 (including pursuant to any
settlement entered into by L/C Issuer in its discretion, but excluding any
payments that must be returned due to the gross negligence or willful misconduct
of L/C Issuer), each Lender shall pay to Administrative Agent for the account of
L/C Issuer its Pro Rata Share thereof on demand of Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.


(e)         Obligations Absolute.  The obligation of Borrower to reimburse L/C
Issuer for each drawing under each Letter of Credit, and to repay each L/C
Borrowing, shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;


(ii)           the existence of any claim, counterclaim, set-off, defense or
other right that Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), L/C Issuer or any other Person, whether
in connection with this Agreement, the transactions contemplated hereby or by
such Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;


(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;


(iv)          any payment by L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower.


Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify L/C Issuer.  Borrower shall be conclusively deemed to have
waived any such claim against L/C Issuer and its correspondents unless such
notice is given as aforesaid.

 
26

--------------------------------------------------------------------------------

 


(f)          Role of L/C Issuer.  Each Lender and Borrower agree that, in paying
any drawing under a Letter of Credit, L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document, except to the extent
required by applicable law.  None of L/C Issuer, any Agent-Related Person nor
any of the respective correspondents, participants or assignees of L/C Issuer
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of Lenders or the Required Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application.  Borrower hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of L/C Issuer, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.3(e); provided, however, that anything in such clauses to the
contrary notwithstanding, Borrower may have a claim against L/C Issuer, and L/C
Issuer may be liable to Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by Borrower
which Borrower proves were caused by L/C Issuer’s willful misconduct or gross
negligence or L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of such Letter
of Credit.  In furtherance and not in limitation of the foregoing, L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.


(g)         [Reserved].


(h)         Applicability of ISP98 and UCP.  Unless otherwise expressly agreed
by L/C Issuer and Borrower when a Letter of Credit is issued, (i) the rules of
the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) (the “ISP”) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the “ICC”) at the time of issuance (including the ICC decision
published by the Commission on Banking Technique and Practice on April 6, 1998
regarding the European single currency (euro)) shall apply to each commercial
Letter of Credit.


(i)          Letter of Credit Fees.  Borrower shall pay to Administrative Agent
for the ratable account of each Lender in accordance with its Pro Rata Share (i)
a Letter of Credit fee for each commercial Letter of Credit equal to the
Applicable Rate per annum times the daily amount available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit), and (ii) a Letter of Credit fee for each standby
Letter of Credit equal to the Applicable Rate times the daily amount available
to be drawn under such Letter of Credit; provided, however, any Letter of Credit
Fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to L/C Issuer pursuant to this Section 2.3 shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Pro Rata Shares
allocable to such Letter of Credit pursuant to Section 2.17(a)(iv), with the
balance of such fee, if any, payable to L/C Issuer for its own account.  Such
Letter of Credit fees shall be computed on a quarterly basis in arrears.  Such
Letter of Credit fees shall be due and payable on the first Business Day after
the end of each March, June, September and December, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Maturity
Date and thereafter on demand.  If there is any change in the Applicable Rate
during any quarter, the actual daily amount of each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.

 
27

--------------------------------------------------------------------------------

 

(j)          Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  Borrower shall pay directly to L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit in the amounts and at the
times specified in the Fee Letter.  In addition, Borrower shall pay directly to
L/C Issuer for its own account the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.


(k)          Conflict with Letter of Credit Application.  In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.


Section 2.4           Swing Line Loans.


(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, Swing Line Lender agrees to consider in its sole and absolute discretion
making loans (each such loan, a “Swing Line Loan”) to Borrower from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of the Outstanding Amount of Committed Loans and L/C Obligations
of the Lender acting as Swing Line Lender, may exceed the amount of such
Lender’s Commitment; provided, however, that after giving effect to any Swing
Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all Swing Line Loans shall not exceed such Lender’s Commitment.  The Swing Line
is a discretionary, uncommitted facility and Administrative Agent may terminate
or suspend the Swing Line at any time in its sole discretion upon notice to
Borrower which notice may be given by Administrative Agent before or after
Borrower requests a Swing Line Loan hereunder; provided, further, that Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan.  Within the foregoing limits, and subject to the other terms
and conditions hereof, Borrower may borrow under this Section 2.4 above, prepay
under Section 2.5 and reborrow under this Section 2.4.  Each Swing Line Loan
shall be a Base Rate Loan.  Immediately upon the making of a Swing Line Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from Swing Line Lender a risk participation in such Swing
Line Loan in an amount equal to the product of such Lender’s Pro Rata Share
times the amount of such Swing Line Loan.  Swing Line Loans shall be used only
for the purposes permitted for Committed Loans under the terms of this
Agreement.


 
28

--------------------------------------------------------------------------------

 

(b)         Borrowing Procedures.  Each Swing Line Borrowing shall be made upon
Borrower’s irrevocable notice to Swing Line Lender and Administrative Agent,
which may be given by telephone, unless Swing Line Lender has notified, or after
receiving notice of a Swing Line Borrowing notifies, Borrower that the Swing
Line has been or is terminated or suspended as provided in Section 2.4(a). Each
such notice must be received by Swing Line Lender and Administrative Agent not
later than 1:00 p.m., New York time, on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $50,000 or
multiple thereof, and (ii) the requested borrowing date, which shall be a
Business Day.  Each such telephonic notice must be confirmed promptly by
delivery to Swing Line Lender and Administrative Agent of a written Swing Line
Loan Notice, appropriately completed and signed by a Responsible Officer of
Borrower.  Promptly after receipt by Swing Line Lender of any telephonic Swing
Line Loan Notice, Swing Line Lender will confirm with Administrative Agent (by
telephone or in writing) that Administrative Agent has also received such Swing
Line Loan Notice and, if not, Swing Line Lender will notify Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless Swing Line Lender
has received notice (by telephone or in writing) from Administrative Agent
(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing Swing Line Lender not to make such
Swing Line Loan as a result of the limitations set forth in the proviso to the
first sentence of Section 2.5(a) or (B) that one or more of the applicable
conditions specified in ARTICLE IV is not then satisfied or the Swing Line has
been or is terminated or suspended by Swing Line Lender as provided above, then,
subject to the terms and conditions hereof, Swing Line Lender will, not later
than 3:00 p.m.  New York time, on the borrowing date specified in such Swing
Line Loan Notice, make the amount of its Swing Line Loan available to Borrower
at its office by crediting the account of Borrower on the books of Swing Line
Lender in immediately available funds.  Lenders agree that Swing Line Lender may
agree to modify the borrowing procedures used in connection with the Swing Line
in its discretion and without affecting any of the obligations of Lenders
hereunder.


(c)         Refinancing of Swing Line Loans.


(i)           Swing Line Lender at any time in its sole and absolute discretion
(including if Swing Line Lender has terminated or suspended the Swing Line as
provided above) may request, on behalf of Borrower (which hereby irrevocably
authorizes Swing Line Lender to so request on its behalf), that each Lender make
a Base Rate Committed Loan in an amount equal to such Lender’s Pro Rata Share of
the amount of Swing Line Loans then outstanding.  Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.1(b),
without regard to the minimum and multiples specified in Section 2.2(a) for the
principal amount of Base Rate Loans, but subject to the unutilized portion of
the Aggregate Commitments and the conditions set forth in Section 4.2.  Swing
Line Lender shall furnish Borrower with a copy of the applicable Committed Loan
Notice promptly after delivering such notice to Administrative Agent.  Each
Lender shall make an amount equal to its Pro Rata Share of the amount specified
in such Committed Loan Notice available to Administrative Agent (and
Administrative Agent may apply Cash Collateral for this purpose) in immediately
available funds for the account of Swing Line Lender at Administrative Agent’s
Office not later than 1:00 p.m., New York time, on the day specified in such
Committed Loan Notice if such Lender has received notice from Administrative
Agent, whereupon, subject to Section 2.4(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to Borrower in
such amount.  Administrative Agent shall remit the funds so received to Swing
Line Lender.


(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.4(c)(i), the request for
Base Rate Committed Loans submitted by Swing Line Lender as set forth herein
shall be deemed to be a request by Swing Line Lender that each of the Lenders
fund its risk participation in the relevant Swing Line Loan and each Lender’s
payment to Administrative Agent for the account of Swing Line Lender pursuant to
Section 2.4(c)(i) shall be deemed payment in respect of such participation.
 
 
29

--------------------------------------------------------------------------------

 

(iii)          If any Lender fails to make available to Administrative Agent for
the account of Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.4(c) by the time
specified in Section 2.4(c)(i), Swing Line Lender shall be entitled to recover
from such Lender (acting through Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to Swing Line Lender at
a rate per annum equal to the Federal Funds Rate from time to time in effect.  A
certificate of Swing Line Lender submitted to any Lender (through Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.


(iv)          Each Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section 2.4(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against Swing Line Lender, Borrower or
any other Person for any reason whatsoever, (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that all payments of such
amounts by any Lender shall be without prejudice to the rights of each of the
other Lenders with respect to Swing Line Lender’s gross negligence or willful
misconduct.  Any claim any Lender may have against Swing Line Lender as a result
of Swing Line Lender’s gross negligence or willful misconduct may be brought by
such Lender in a separate action against Swing Line Lender but may not be used
as a defense to payment under the provisions of this Section 2.4(c).  Each
Lender’s obligation to make Committed Loans pursuant to this Section 2.4(c) is
subject to the conditions set forth in Section 4.2.  No such funding of risk
participations shall relieve or otherwise impair the obligation of Borrower to
repay Swing Line Loans, together with interest as provided herein.


(d)         Repayment of Participations.


(i)           At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if Swing Line Lender receives any payment on
account of such Swing Line Loan, Swing Line Lender will distribute to such
Lender its Pro Rata Share of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by Swing Line
Lender.


(ii)           If any payment received by Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by Swing
Line Lender under any of the circumstances described in Section 10.6 (including
pursuant to any settlement entered into by Swing Line Lender in its discretion),
each Lender shall pay to Swing Line Lender its Pro Rata Share thereof on demand
of Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  Administrative Agent will make such demand upon the request of Swing Line
Lender.


(e)         Interest for Account of Swing Line Lender.  Swing Line Lender shall
be responsible for invoicing Borrower for interest on the Swing Line Loans and
interest shall be paid in accordance with Section 2.8.  Until each Lender funds
its Base Rate Committed Loan or risk participation pursuant to this Section 2.4
to refinance such Lender’s Pro Rata Share of any Swing Line Loan, interest in
respect of such Pro Rata Share shall be solely for the account of Swing Line
Lender.


(f)          Payments Directly to Swing Line Lender.  Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to Swing Line Lender.

 
30

--------------------------------------------------------------------------------

 


Section 2.5           Prepayments.


(a)           Borrower may, upon notice to Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by
Administrative Agent not later than 11:00 a.m., New York time, (A) three (3)
Business Days prior to any date of prepayment of Eurodollar Rate Committed
Loans, and (B) on the date of prepayment of Base Rate Committed Loans; (ii) any
prepayment of Eurodollar Rate Committed Loans shall be in a principal amount of
$250,000 or a whole multiple of $100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding; and (iii) any prepayment of
Base Rate Committed Loans shall be in a principal amount of $250,000 or a whole
multiple of $100,000 in excess thereof, or, if less, the entire principal amount
thereof then outstanding.  Each such notice shall specify the date and amount of
such prepayment and the Type(s) of Committed Loans to be
prepaid.  Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment.  If such notice is given by Borrower, Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate
Committed Loan shall be accompanied by all accrued interest thereon, together
with any additional amounts required pursuant to Section 3.5.  Each such
prepayment shall be applied to the Committed Loans of Lenders in accordance with
their respective Pro Rata Shares.


(b)           Borrower may, upon notice to Swing Line Lender (with a copy to
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by Swing Line Lender and Administrative Agent
not later than 1:00 p.m., New York time, on the date of the prepayment, and (ii)
any such prepayment shall be in a minimum principal amount of $50,000.  Each
such notice shall specify the date and amount of such prepayment.  If such
notice is given by Borrower, Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.


(c)           If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, Borrower shall immediately prepay Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.5(c) unless after
the prepayment in full of the Committed Loans and Swing Line Loans the Total
Outstandings exceed the Aggregate Commitments then in effect.


Section 2.6           Reduction or Termination of Commitments.


Borrower may, upon notice to Administrative Agent, terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice shall be received by Administrative Agent not
later than 11:00 a.m., five (5) Business Days prior to the date of termination
or reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) Borrower
shall not terminate or reduce the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments and (iv) if, after giving effect to any
reduction of the Aggregate Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the amount of the Aggregate Commitments, such
Sublimit shall be automatically reduced by the amount of such
excess.  Administrative Agent will promptly notify Lenders of any such notice of
termination or reduction of the Aggregate Commitments.  Once reduced in
accordance with this Section, the Aggregate Commitments may not be increased
except in accordance with Section 2.1(b).  Any reduction of the Aggregate
Commitments shall be applied to the Commitment of each Lender according to its
Pro Rata Share.  All Commitment fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

 
31

--------------------------------------------------------------------------------

 

Section 2.7           Repayment of Loans.


(a)           Borrower shall repay to Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date.


(b)           Borrower shall repay to Administrative Agent each Swing Line Loan
on the Maturity Date.


Section 2.8           Interest.


(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Committed Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Margin; (ii) each
Base Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Margin; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin.


(b)           If any amount payable by Borrower under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.  Furthermore,
while any Event of Default exists, upon the request of the Required Lenders,
Borrower shall pay interest on the principal amount of all outstanding
Obligations at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.  Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand.


(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


Section 2.9           Fees.


In addition to certain fees described in subsections (i) and (j) of Section 2.3:


(a)           Commitment Fee.  Borrower shall pay to Administrative Agent for
the ratable account of each Lender in accordance with its Pro Rata Share, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Committed Loans and (ii) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.17.  The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more conditions in ARTICLE IV is not met, and shall be due and payable quarterly
in arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date.  The commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in
effect.  Borrower acknowledges that Swing Line Loans outstanding from time to
time are not considered Committed Loans in calculating the commitment fee.

 
32

--------------------------------------------------------------------------------

 


(b)           Agency Fees.  Borrower shall pay an agency fee to Administrative
Agent for Administrative Agent’s own account, in the amounts and at the times
specified in the letter agreement, dated July 25, 2005 (the “Fee Letter”),
between Borrower and Administrative Agent.  Such fees shall be fully earned when
paid and shall be nonrefundable for any reason whatsoever.


(c)           [Reserved].


(d)           Other Fees.  Borrower shall pay to Arranger and Administrative
Agent, for their own respective accounts, fees in the amounts and at the times
specified in the Fee Letter.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.


Section 2.10         Computation of Interest and Fees.


All computations of interest for Base Rate Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual number of days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.


Section 2.11         Evidence of Debt.


(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by Administrative
Agent in the ordinary course of business.  The accounts or records maintained by
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by Lenders to Borrower and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of Borrower
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of Administrative Agent in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through Administrative
Agent, Borrower shall execute and deliver to such Lender (through Administrative
Agent) a Note, which shall evidence, such Lender’s Loans, in addition to such
accounts or records.  Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of the applicable
Loans and payments with respect thereto.


(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans.  In the
event of any conflict between the accounts and records maintained by
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of Administrative Agent shall control in
the absence of manifest error.


Section 2.12         Payments Generally.


(a)           All payments to be made by Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m.,
New York time, on the date specified herein.  Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office.  All payments received by Administrative Agent
after 2:00 p.m., New York time, shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.

 
33

--------------------------------------------------------------------------------

 

(b)         If any payment to be made by Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.


(c)         Unless Borrower or any Lender has notified Administrative Agent,
prior to the date any payment is required to be made by it to Administrative
Agent hereunder, that Borrower or such Lender, as the case may be, will not make
such payment, Administrative Agent may assume that Borrower or such Lender, as
the case may be, has timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding amount to the
Person entitled thereto.  If and to the extent that such payment was not in fact
made to Administrative Agent in immediately available funds, then:


(i)           if Borrower failed to make such payment, each Lender shall
forthwith on demand repay to Administrative Agent the portion of such assumed
payment that was made available to such Lender in immediately available funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by Administrative Agent to such Lender to
the date such amount is repaid to Administrative Agent in immediately available
funds, at the Federal Funds Rate from time to time in effect; and


(ii)           if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by Administrative Agent to Borrower to
the date such amount is recovered by Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect.  If such Lender pays such amount to Administrative Agent, then such
amount shall constitute such Lender’s Committed Loan included in the applicable
Borrowing.  If such Lender does not pay such amount forthwith upon
Administrative Agent’s demand, Administrative Agent may make a demand upon
Borrower, and Borrower shall pay such amount to Administrative Agent, together
with interest thereon for the Compensation Period at a rate per annum equal to
the rate of interest applicable to the applicable Borrowing.  Nothing herein
shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which Administrative Agent or Borrower may
have against any Lender as a result of any default by such Lender hereunder.


A notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (c) shall be conclusive, absent manifest
error.


(d)         If any Lender makes available to Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
ARTICLE II, and such funds are not made available to Borrower by Administrative
Agent because the conditions to the applicable Credit Extension set forth in
ARTICLE IV are not satisfied or waived in accordance with the terms hereof,
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
 
 
34

--------------------------------------------------------------------------------

 

(e)         The obligations of Lenders hereunder to make Committed Loans and to
fund participations in Letters of Credit and Swing Line Loans are several and
not joint.  The failure of any Lender to make any Committed Loan or to fund any
such participation on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan or purchase its participation.


(f)          Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


Section 2.13         Extension of Maturity Date.


(a)         Not earlier than sixty (60) days prior to, nor later than forty-five
(45) days prior to, the Maturity Date then in effect, Borrower may, upon notice
to Administrative Agent (which shall promptly notify the Lenders), request a
one-year extension of the Maturity Date then in effect.  Within thirty (30) days
of delivery of such notice, each Lender shall notify Administrative Agent
whether or not it consents to such extension (which consent may be given or
withheld in such Lender’s sole and absolute discretion).  Any Lender not
responding within the above time period shall be deemed not to have consented to
such extension.  Administrative Agent shall promptly notify Borrower and the
Lenders of the Lenders’ responses.


(b)           The Maturity Date shall be extended only if Lenders holding at
least 66-2/3% of the Aggregate Commitments (after giving effect to any
replacements of Lenders permitted herein) (the “Consenting Lenders”) have
consented thereto.  If so extended, the Maturity Date, as to the Consenting
Lenders, shall be extended to the same date in the following year, effective as
of the Maturity Date then in effect (such existing Maturity Date being the
“Extension Effective Date”).  Administrative Agent and Borrower shall promptly
confirm to the Lenders such extension and the Extension Effective Date.  As a
condition precedent to such extension, Borrower shall deliver to Administrative
Agent a certificate of each Loan Party dated as of the Extension Effective Date
(in sufficient copies for each Lender) signed by a Responsible Officer of such
Loan Party (i) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such extension and (ii) in the case of
Borrower, certifying that, before and after giving effect to such extension, (A)
the representations and warranties contained in ARTICLE V and the other Loan
Documents are true and correct on and as of the Extension Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.13, the representations and
warranties contained in subsections (a) and (b) of Section 5.5 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.1, and (B) no Default exists.  Borrower shall
prepay any Committed Loans outstanding on the Extension Effective Date (and pay
any additional amounts required pursuant to Section 3.4) to the extent necessary
to keep outstanding Committed Loans ratable with any revised and new Pro Rata
Shares of all the Lenders effective as of the Extension Effective Date.


(c)         This Section shall supersede any provisions in Section 2.14 or
Section 10.1 to the contrary.

 
35

--------------------------------------------------------------------------------

 


Section 2.14         Sharing of Payments.


If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of Committed Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it, any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify Administrative Agent of such fact, and
(b) purchase from the other Lenders such participations in the Committed Loans
made by them and/or such subparticipations in the participations in L/C
Obligations or Swing Line Loans held by them, as the case may be, as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Committed Loans or such participations, as the case may be, pro rata
with each of them; provided, however, that (i) if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.6 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid, together with an amount equal to
such paying Lender’s ratable share (according to the proportion of (A) the
amount of such paying Lender’s required repayment to (B) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon and (ii) the provisions of this Section shall
not be construed to apply to (A) any payment made by or on behalf of Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender, (B) the application of Cash Collateral provided for in Section 2.16 or
(C) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to Borrower or any Subsidiary (as to which the provisions of this
Section shall apply).  Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.9) with respect to such participation as fully as if such Lender
were the direct creditor of Borrower in the amount of such
participation.  Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify Lenders following any
such purchases or repayments.  Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased.


Section 2.15         Guaranty.


(a)         Each Borrower hereby unconditionally and irrevocably, jointly and
severally guarantees to Administrative Agent, Lenders, and each other holder of
the Obligations, as primary obligor and not as surety:


(i)            the due and punctual payment in full (and not merely the
collectibility) by each Borrower of the Obligations, including unpaid and
accrued interest thereon, in each case when due and payable, all according to
the terms of this Agreement, the Notes and the other Loan Documents;


(ii)           the due and punctual payment in full (and not merely the
collectibility) by each of Borrower of all other sums and charges which may at
any time be due and payable in accordance with this Agreement, the Notes or any
of the other Loan Documents;


(iii)          the due and punctual performance by each Borrower of all of the
other terms, covenants and conditions contained in the Loan Documents; and


(iv)          all the other Obligations of each Borrower.


 
36

--------------------------------------------------------------------------------

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Borrower solely in its capacity as a guarantor (and not in
its capacity as a Borrower hereunder) under this Agreement and the other Loan
Documents shall not exceed an aggregate amount equal to the largest amount that
would not render such obligations subject to avoidance under applicable Debtor
Relief Laws.


(b)         The obligations and liabilities of each Borrower as a guarantor
under this Section shall be absolute and unconditional and joint and several,
irrespective of the genuineness, validity, priority, regularity or
enforceability of this Agreement, any of the Notes or any of the Loan Documents
or any other circumstance which might otherwise constitute a legal or equitable
discharge of a surety or guarantor.  Each Borrower solely in its capacity as a
guarantor (and not in its capacity as a Borrower hereunder) expressly agrees
that Administrative Agent and Lenders may, in their sole and absolute
discretion, without notice to or further assent of such Borrower and without in
any way releasing, affecting or in any way impairing the joint and several
obligations and liabilities of such Borrower as a guarantor hereunder:


(i)            waive compliance with, or any defaults under, or grant any other
indulgences under or with respect to any of the Loan Documents;


(ii)           modify, amend, change or terminate any provisions of any of the
Loan Documents;


(iii)          grant extensions or renewals of or with respect to the
Commitments, the Notes or any of the other Loan Documents;


(iv)          effect any release, subordination, compromise or settlement in
connection with this Agreement, any of the Notes or any of the other Loan
Documents;


(v)          agree to the substitution, exchange, release or other disposition
of the Collateral or any part thereof, or any other collateral for the
Commitments or to the subordination of any lien or security interest therein;


(vi)          make advances for the purpose of performing any term, provision or
covenant contained in this Agreement, any of the Notes or any of the other Loan
Documents with respect to which any Borrower shall then be in default;


(vii)         make future advances pursuant to this Agreement or any of the
other Loan Documents;


(viii)        assign, pledge, hypothecate or otherwise transfer the Commitments,
the Obligations, the Notes, any of the other Loan Documents or any interest
therein, all as and to the extent permitted by the provisions of this Agreement;


(ix)          deal in all respects with Borrower as if this Section were not in
effect;


(x)           effect any release, compromise or settlement with any of Borrower,
whether in their capacity as a Borrower or as a guarantor under this Section, or
any other guarantor; and


(xi)          provide debtor-in-possession financing or allow use of cash
collateral in proceedings under the Bankruptcy Code, it being expressly agreed
by each Borrower that any such financing and/or use would be part of the
Obligations.

 
37

--------------------------------------------------------------------------------

 


(c)         The obligations and liabilities of each Borrower, as guarantor under
this Section, shall be primary, direct and immediate, shall not be subject to
any counterclaim, recoupment, set off, reduction or defense based upon any claim
that a Borrower may have against any one or more of the other Borrower,
Administrative Agent, any one or more of Lenders and/or any other guarantor and
shall not be conditional or contingent upon pursuit or enforcement by
Administrative Agent or other Lenders of any remedies it may have against
Borrower with respect to this Agreement, the Notes or any of the other Loan
Documents, whether pursuant to the terms thereof or by operation of
law.  Without limiting the generality of the foregoing, Administrative Agent and
Lenders shall not be required to make any demand upon any of Borrower, or to
sell the Collateral or otherwise pursue, enforce or exhaust its or their
remedies against Borrower or the Collateral either before, concurrently with or
after pursuing or enforcing its rights and remedies hereunder.  Any one or more
successive or concurrent actions or proceedings may be brought against each
Borrower under this Section, either in the same action, if any, brought against
any one or more of Borrower or in separate actions or proceedings, as often as
Administrative Agent may deem expedient or advisable.  Without limiting the
foregoing, it is specifically understood that any modification, limitation or
discharge of any of the liabilities or obligations of any one or more of
Borrower, any other guarantor or any obligor under any of the Loan Documents,
arising out of, or by virtue of, any bankruptcy, arrangement, reorganization or
similar proceeding for relief of debtors under federal or state law initiated by
or against any one or more of Borrower, in their respective capacities as
borrowers and guarantors under this Section, or under any of the Loan Documents
shall not modify, limit, lessen, reduce, impair, discharge, or otherwise affect
the liability of each Borrower under this Section in any manner whatsoever, and
this Section shall remain and continue in full force and effect.  It is the
intent and purpose of this Section that each Borrower shall and does hereby
waive all rights and benefits which might accrue to any other guarantor by
reason of any such proceeding, and each Borrower agrees that it shall be liable
for the full amount of the obligations and liabilities under this Section,
regardless of, and irrespective to, any modification, limitation or discharge of
the liability of any one or more of Borrower, any other guarantor or any obligor
under any of the Loan Documents, that may result from any such proceedings.


(d)         Each Borrower, solely as guarantor under this Section (and not in
its capacity as a Borrower hereunder), hereby unconditionally, jointly and
severally, irrevocably and expressly waives:


(i)            presentment and demand for payment of the Obligations and protest
of non-payment;


(ii)           notice of acceptance of this Section and of presentment, demand
and protest thereof;


(iii)          notice of any default hereunder or under the Notes or any of the
other Loan Documents and notice of all indulgences;


(iv)          notice of any increase in the amount of any portion of or all of
the indebtedness guaranteed by this Section;


(v)           demand for observance, performance or enforcement of any of the
terms or provisions of this Section, the Notes or any of the other Loan
Documents;


(vi)          all errors and omissions in connection with Administrative Agent’s
administration of all indebtedness guaranteed by this Section, except errors and
omissions resulting from acts of bad faith;

 
38

--------------------------------------------------------------------------------

 


(vii)         any right or claim of right to cause a marshalling of the assets
of any one or more of the other Borrower;


(viii)        any act or omission of Administrative Agent or Lenders which
changes the scope of the risk as guarantor hereunder; and


(ix)           all other notices and demands otherwise required by law which
Borrower may lawfully waive.


Within ten (10) days following any request of Administrative Agent so to do,
each Borrower will furnish Administrative Agent and Lenders and such other
persons as Administrative Agent may direct with a written certificate, duly
acknowledged stating in detail whether or not any credits, offsets or defenses
exist with respect to this Section.


(e)         Additional Waivers.


(i)            Each Borrower solely in its capacity as a guarantor agrees that
such Borrower shall have no right of subrogation, indemnity, reimbursement or
contribution against Borrower or any Guarantor for amounts paid under this
Section 2.15 until such time as the Obligations have been paid in full and the
Commitments have expired or terminated.


(ii)           Each Borrower solely in its capacity as a guarantor agrees that
such Borrower shall have no right of recourse to security for the Obligations,
except through the exercise of rights of subrogation pursuant to this
Section 2.15(e) and through the exercise of rights of contribution pursuant to
Section 2.15(g).
 
(f)          Remedies.  Each Borrower solely in its capacity as a guarantor
agrees that, to the fullest extent permitted by law, as between Borrowers solely
in their capacities as guarantors, on the one hand, and Administrative Agent and
the other holders of the Obligations, on the other hand, the Obligations may be
declared to be forthwith due and payable as specified in Section 8.2 (and shall
be deemed to have become automatically due and payable in the circumstances
specified in Section 8.2) for purposes of Section 2.15 notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing the
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Obligations being
deemed to have become automatically due and payable), the Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by the each Borrower solely in its capacity as a guarantor for purposes
of Section 2.15.


(g)         Rights of Contribution.  The Borrowers agree among themselves that,
in connection with payments made hereunder, each Borrower shall have
contribution rights against the other Borrowers as permitted under applicable
law.  Such contribution rights shall be subordinate and subject in right of
payment to the obligations of Borrowers under the Loan Documents and no Borrower
shall exercise such rights of contribution until the Obligations have been paid
in full and the Commitments have terminated.


Section 2.16         Cash Collateral.


(a)         Certain Credit Support Events.  Upon the request of Administrative
Agent or L/C Issuer (i) if L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Maturity Date, any L/C Obligation for any
reason remains outstanding, Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.  At any time
that there shall exist a Defaulting Lender, immediately upon the request of
Administrative Agent, L/C Issuer or Swing Line Lender, Borrower shall deliver to
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

 
39

--------------------------------------------------------------------------------

 


(b)         Grant of Security Interest.  All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.  Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) Administrative Agent, for the benefit of
Administrative Agent, L/C Issuer and the Lenders (including Swing Line Lender),
and agrees to maintain, a first priority security interest in all such cash,
deposit accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c).  If at any time Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, Borrower or the relevant Defaulting Lender will, promptly upon
demand by Administrative Agent, pay or provide to Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.


(c)         Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.16 or any
other provision of this Agreement in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.


(d)         Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.7(b)) or (ii) Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default (and following
application as provided in this Section 2.16 may be otherwise applied in
accordance with Section 8.3), and (y) the Person providing Cash Collateral and
L/C Issuer or Swing Line Lender, as applicable, may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.


Section 2.17         Defaulting Lenders.


(a)         Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)           Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.1.
 
 
40

--------------------------------------------------------------------------------

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to
Administrative Agent by that Defaulting Lender pursuant to Section 10.9), shall
be applied at such time or times as may be determined by Administrative Agent as
follows:  first, to the payment of any amounts owing by that Defaulting Lender
to Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to L/C Issuer or Swing Line Lender
hereunder; third, if so determined by Administrative Agent or requested by L/C
Issuer or Swing Line Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swing Line
Loan or Letter of Credit; fourth, as Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; fifth, if so determined by Administrative
Agent and Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to the Lenders,
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, L/C Issuer or Swing Line Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default exists, to
the payment of any amounts owing to Borrower as a result of any judgment of a
court of competent jurisdiction obtained by Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Loans or L/C Borrowings were made at a time when the conditions set forth
in Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.


(iii)          Certain Fees. That Defaulting Lender (A) shall not be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender)
and (B) shall be limited in its right to receive Letter of Credit Fees as
provided in Section 2.3(h).


(iv)          Reallocation of Pro Rata Shares to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.3 and 2.4, the “Pro Rata Share” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (A) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default exists; and (B) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Revolving Loans of that Lender.
 
 
41

--------------------------------------------------------------------------------

 

(b)         Defaulting Lender Cure.  If Borrower, Administrative Agent, Swing
Line Lender and L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as Administrative Agent
may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Pro Rata Shares (without
giving effect to Section 2.17(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


Section 3.1           Taxes.


(a)         Payments Free of Taxes – Obligation to Withhold: Payments on Account
of Taxes.


(i)           Any and all payments by or on account of any obligation of
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require Borrower or
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by Borrower or
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.


(ii)           If Borrower or Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) Administrative
Agent shall withhold or make such deductions as are determined by Administrative
Agent to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) Administrative Agent shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by Borrower shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section) Administrative Agent,
any Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such withholding or deduction been made.


(b)         Payment of Other Taxes by Borrower.  Without limiting the provisions
of subsection (a) above, Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

 
42

--------------------------------------------------------------------------------

 


(c)         Tax Indemnification.


(i)           Without limiting the provisions of subsection (a) or (b) above,
Borrower shall, and does hereby indemnify Administrative Agent, each Lender and
L/C Issuer, and shall make payment in respect thereof within ten days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by
Borrower or Administrative Agent or paid by Administrative Agent, such Lender or
L/C Issuer, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  Borrower shall also, and does hereby,
indemnify Administrative Agent, and shall make payment in respect thereof within
ten days after demand therefor, for any amount which a Lender or L/C Issuer for
any reason fails to pay indefeasibly to Administrative Agent as required by
clause (ii) of this subsection.  A certificate as to the amount of any such
payment or liability delivered to Borrower by a Lender or L/C Issuer (with a
copy to Administrative Agent), or by Administrative Agent on its own behalf or
on behalf of a Lender or L/C Issuer, shall be conclusive absent manifest error.


(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender and L/C Issuer shall, and does hereby, indemnify Borrower and
Administrative Agent, and shall make payment in respect thereof within ten days
after demand therefor, against any and all  Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for Borrower or Administrative
Agent) incurred by or asserted against Borrower or Administrative Agent by any
Governmental Authority as a result of the failure by such Lender or L/C Issuer,
as the case may be, to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender or L/C
Issuer, as the case may be, to Borrower or Administrative Agent pursuant to
subsection (e).  Each Lender and L/C Issuer hereby authorizes Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
or L/C Issuer, as the case may be, under this Agreement or any other Loan
Document against any amount due to Administrative Agent under this clause
(ii).  The agreements in this clause (ii) shall survive the resignation and/or
replacement of Administrative Agent, any assignment of rights by, or the
replacement of, a Lender or L/C Issuer, the termination of the Commitments and
the repayment, satisfaction or discharge of all other Obligations.


(d)         Evidence of Payments.  Upon request by Borrower or Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
Administrative Agent to a Governmental Authority, as provided in this Section
3.1, Borrower shall deliver to Administrative Agent or Administrative Agent
shall deliver to Borrower, as the case may be, the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of any return required by Law to report such payment or other evidence of
such payment reasonably satisfactory to Borrower or Administrative Agent, as the
case may be.


(e)          Status of Lenders: Tax Documentation.


(i)           Each Lender shall deliver to Borrower and to Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by Borrower or Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit
Borrower or Administrative Agent, as the case may be, to determine (A) whether
or not payments made hereunder or under any other Loan Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction, and (C)
such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

 
43

--------------------------------------------------------------------------------

 


(ii)         Without limiting the generality of the foregoing, if Borrower is a
resident for tax purposes in the United States


(A)           any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to Borrower and Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by Borrower or Administrative Agent as will enable the Borrower or
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and


(B)           each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
Borrower and Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of Borrower or Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:


(I)           executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,


(II)          executed originals of Internal Revenue Service Form W-8ECI,


(III)         executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,


(IV)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of  Internal Revenue Service Form W-8BEN, or


(V)          executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit Borrower or Administrative Agent to
determine the withholding or deduction required to be made.


(iii)         Each Lender shall promptly (A) notify Borrower and Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that
Borrower or Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 
44

--------------------------------------------------------------------------------

 


Section 3.2           Illegality.


If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate or any Governmental Authority has
imposed material restrictions in the authority of such Lender to purchase or
sell, or take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to Borrower through Administrative Agent, any
obligation of such Lender to make or continue Eurodollar Rate Committed Loans or
to convert Base Rate Committed Loans to Eurodollar Rate Committed Loans shall be
suspended and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies Administrative Agent and Borrower that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, (x) Borrower
shall, upon demand from such Lender (with a copy to Administrative Agent),
prepay or, if applicable, convert all Eurodollar Rate Committed Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period, if
such Lender may lawfully continue to maintain such Eurodollar Rate Committed
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Committed Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurodollar Rate component thereof until Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate.  Upon any such
prepayment or conversion, Borrower shall also pay accrued interest on the amount
so prepaid or converted and all amounts due under Section 3.5 in accordance with
the terms thereof due to such prepayment or conversion.  Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.


Section 3.3           Inability to Determine Rates.


If Administrative Agent determines in connection with any request for a
Eurodollar Rate Committed Loan or a conversion to or continuation thereof for
any reason that (a) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Committed Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Committed Loan or in connection with any
existing or proposed Base Rate Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Committed
Loan does not adequately and fairly reflect the cost to Lenders of funding such
Eurodollar Rate Committed Loan, Administrative Agent will promptly so notify
Borrower and all Lenders.  Thereafter, (x) the obligation of Lenders to make or
maintain Eurodollar Rate Committed Loans shall be suspended and (y) in the event
of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until Administrative Agent revokes such notice.  Upon receipt of such notice,
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Committed Loans or, failing that, will be deemed
to have converted such request into a request for a Committed Borrowing of Base
Rate Loans in the amount specified therein.

 
45

--------------------------------------------------------------------------------

 


Section 3.4           Increased Cost and Reduced Return; Capital Adequacy;
Reserves on Eurodollar Rate Committed Loans.


(a)          If any Lender determines that as a result of the introduction of or
any change in or in the interpretation of any Law, or such Lender’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining Loans the interest on which is determined
by reference to the Eurodollar Rate or (as the case may be) issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this subsection (a) any such increased costs or reduction in amount
resulting from (i) Taxes or Other Taxes (as to which Section 3.1 shall govern),
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or has its Lending Office, and (iii) reserve requirements utilized, as to
Eurodollar Rate Committed Loans, in the determination of the Eurodollar Rate),
then from time to time upon demand of such Lender (with a copy of such demand to
Administrative Agent), Borrower shall pay to such Lender such additional amounts
as will compensate such Lender for such increased cost or reduction, provided
that Borrower shall not be required to compensate a Lender pursuant to this
Section 3.4(a) for any increased costs or reductions incurred more than 180 days
prior to the date such Lender notifies Borrower of such change in Law or
interpretation of Law and of such Lender’s intention to claim compensation
therefor.


(b)         If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, or
compliance by such Lender (or its Lending Office) therewith, has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender (with a copy of such demand to Administrative Agent), Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such reduction.


Section 3.5           Funding Losses.


Upon demand of any Lender (with a copy to Administrative Agent) from time to
time, Borrower shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:


(a)         any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or


(b)         any failure by Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by Borrower;


including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  Borrower shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.
 
 
46

--------------------------------------------------------------------------------

 

For purposes of calculating amounts payable by Borrower to Lenders under this
Section 3.5, each Lender shall be deemed to have funded each Eurodollar Rate
Committed Loan made by it at the Eurodollar Base Rate or London Interbank
Offered Rate used in determining the Eurodollar Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Committed Loan was in fact so funded.


Section 3.6           Matters Applicable to all Requests for Compensation.


A certificate of Administrative Agent or any Lender claiming compensation under
this ARTICLE III and setting forth the calculation of the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error.  In determining such amount, Administrative Agent or such Lender
may use any reasonable averaging and attribution methods.


Section 3.7           Survival.


All of Borrower’s obligations under this ARTICLE III shall survive termination
of the Aggregate Commitments and repayment of all other Obligations hereunder.


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


Section 4.1           [Reserved].


Section 4.2           Conditions to all Credit Extensions and Conversions and
Continuations.


The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Loans to
the other Type or a continuation of Eurodollar Rate Committed Loans) is subject
to the following conditions precedent:


(a)          The representations and warranties of Borrower and each other Loan
Party contained in ARTICLE V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith, shall be
true and correct on and as of the date of such Credit Extension, conversion or
continuation, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.2, the representations and warranties contained in subsections (a) and (b) of
Section 5.5 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.1.


(b)          No Default shall exist, or would result from such proposed Credit
Extension, conversion or continuation.


(c)          Administrative Agent and, if applicable, L/C Issuer or Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.


(d)          Administrative Agent shall have received, in form and substance
satisfactory to it, such other assurances, certificates, documents or consents
related to the foregoing as Administrative Agent or the Required Lenders
reasonably may require.


(e)          Borrower shall have delivered to Administrative Agent the items
required by Section 6.16(a).

 
47

--------------------------------------------------------------------------------

 


Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Committed Loans) submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in (a) and (b) have
been satisfied on and as of the date of the applicable Credit Extension.


ARTICLE V
REPRESENTATIONS AND WARRANTIES


Borrower represents and warrants to Administrative Agent and Lenders that:


Section 5.1           Existence, Qualification and Power; Compliance with Laws.


Each Loan Party (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver, and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or licenses, except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.


Section 5.2           Authorization; No Contravention.


The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, (i)
any Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.


Section 5.3           Governmental Authorization.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document.


Section 5.4           Binding Effect.


This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms.


Section 5.5           Financial Statements; No Material Adverse Effect.


(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

 
48

--------------------------------------------------------------------------------

 

(b)           The unaudited consolidated financial statements of Borrower and
its Subsidiaries dated March 31, 2005, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and ; (ii) fairly present the financial condition of
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby , subject in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.


(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.


Section 5.6           Litigation.


Except as specifically disclosed in Schedule 5.6 hereto, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of Borrower
after due and diligent investigation, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against
Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.


Section 5.7           No Default.


Neither Borrower nor any Subsidiary is in default under or with respect to any
Contractual Obligation that could either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.


Section 5.8           Ownership of Property; Liens.


Each of Borrower and each Subsidiary has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The property of Borrower and its Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.1.


Section 5.9           Environmental Compliance.


To the best of Borrower’s knowledge, except as specifically disclosed in
Schedule 5.9 hereto, there is no violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof
Borrower has reasonably concluded that such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.



 
49

--------------------------------------------------------------------------------

 

Section 5.10         Insurance.


The properties of Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of Borrower, in such
amounts, after giving effect to any self-insurance compatible with the following
standards, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where Borrower or the applicable Subsidiary operates.


Section 5.11         Taxes.


Borrower and its Subsidiaries have filed all Federal, state and other material
tax returns and reports required to be filed, and have paid all Federal, state
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.  There is no proposed tax assessment against
Borrower or any Subsidiary that would, if made, have a Material Adverse Effect.


Section 5.12         ERISA Compliance.


(a)          Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of Borrower, nothing has occurred which would prevent, or cause the
loss of, such qualification.  Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.


(b)         There are no pending or, to the best knowledge of Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.


(c)          (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither Borrower nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.


Section 5.13         Subsidiaries.


As of the Closing Date, Borrower has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13 and has no equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.13.

 
50

--------------------------------------------------------------------------------

 


Section 5.14         Disclosure.


Borrower has disclosed to Administrative Agent and Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party in connection with any Loan Document to Administrative Agent or any Lender
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.


Section 5.15         Compliance with Laws.


Borrower and each Subsidiary is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.


Section 5.16         Margin Regulations; Investment Company Act.


Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.


Section 5.17         Collateral Matters.


As of the date hereof, (a) the chief executive office of Borrower is 7031
Columbia Gateway Drive, Columbia, Maryland 21046 and (b) the exact legal name
and state of organization of Borrower is as set forth in the introductory
paragraph of this Agreement.


Section 5.18         Rights in Collateral; Priority of Liens.


Borrower and each other Loan Party own the property granted by it as Collateral
under the Collateral Documents, free and clear of any and all Liens in favor of
third parties other than Liens permitted by Section 7.1.  Upon the proper filing
of UCC financing statements, and the taking of the other actions required by the
Required Lenders, the Liens granted pursuant to the Collateral Documents will
constitute valid and enforceable first, prior and perfected Liens on the
Collateral in favor of Administrative Agent, for the ratable benefit of
Administrative Agent and Lenders.


ARTICLE VI
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, Borrower shall, and shall (except in the case of the
covenants set forth in Section 6.1, Section 6.2, Section 6.3 and Section 6.11)
cause each Borrower and each Subsidiary to:

 
51

--------------------------------------------------------------------------------

 


Section 6.1           Financial Statements.


Deliver to Administrative Agent the following, in form and detail satisfactory
to Administrative Agent and the Required Lenders:


(a)         as soon as available, but in any event within ninety (90) days after
the end of each fiscal year of Borrower:


(i)            a consolidated balance sheet of MICROS and its Domestic
Subsidiaries only as at the end of such fiscal year, the related consolidated
statement of income for such fiscal year and a calculation of EBITDA for MICROS
and its Domestic Subsidiaries only on a consolidated basis for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and certified by a Responsible Officer of
MICROS as fairly presenting the financial condition and results of operations of
MICROS and its Domestic Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes;


(ii)           a consolidated balance sheet of the Foreign Subsidiaries only as
at the end of such fiscal year, the related consolidated statement of income for
such fiscal year and a calculation of EBITDA for the Foreign Subsidiaries only
on a consolidated basis for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and certified by a Responsible Officer of MICROS as fairly presenting the
financial condition and results of operations of the Foreign Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;


(iii)          a consolidated balance sheet of the MICROS and its Subsidiaries
as at the end of such fiscal year, the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of MICROS as
fairly presenting the financial condition, results of operations, shareholders
equity and cash flows of MICROS and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
and


(iv)          a consolidated balance sheet of MICROS and its Subsidiaries as at
the end of such fiscal year and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit.


The financial statements described in clauses (i), (ii) and (iii) above may be
prepared by MICROS.


(b)         as soon as available, but in any event within forty five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
Borrower:
 
 
52

--------------------------------------------------------------------------------

 

(i)           a consolidated balance sheet of MICROS and its Domestic
Subsidiaries only as at the end of such fiscal quarter, the related consolidated
statement of income for such fiscal quarter and for the portion of the fiscal
year then ended and a calculation of EBITDA for MICROS and its Domestic
Subsidiaries only on a consolidated basis for the period of four fiscal quarters
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of MICROS as fairly presenting the financial condition and
results of operations of MICROS and its Domestic Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;


(ii)           a consolidated balance sheet of the Foreign Subsidiaries only as
at the end of such fiscal quarter, the related consolidated statement of income
for such fiscal quarter and for the portion of the fiscal year then ended and a
calculation of EBITDA for the Foreign Subsidiaries only on a consolidated basis
for the period of four fiscal quarters then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of MICROS as
fairly presenting the financial condition and results of operations of the
Foreign Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes; and


(iii)          a consolidated balance sheet of MICROS and its Subsidiaries as at
the end of such fiscal quarter, the related consolidated statement of income,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by a Responsible Officer of MICROS as fairly presenting the
financial condition, results of operations, shareholders equity and cash flows
of MICROS and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.


The financial statements described in clauses (i), (ii) and (iii) above may be
prepared by MICROS.


Section 6.2           Certificates; Other Information.


Deliver to Administrative Agent a sufficient number of copies for delivery to
each Lender of the following, in form and detail satisfactory to Administrative
Agent in its reasonable discretion and the Required Lenders:


(a)         concurrently with the delivery of the financial statements referred
to in Section 6.1(a), a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary no knowledge was obtained of any Default or, if any such
Default shall exist, stating the nature and status of such event;


(b)         concurrently with the delivery of the financial statements referred
to in Section 6.1(a) and Section 6.1(b), a duly completed Compliance Certificate
signed by a Responsible Officer of Borrower;


(c)         promptly after any request by Administrative Agent or any Lender,
copies of any audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of
Borrower in the ordinary course and by independent accountants in connection
with the accounts or books of Borrower or any Subsidiary, or any audit of any of
them;
 
 
53

--------------------------------------------------------------------------------

 
 
(d)           as soon as available, but in no event later than sixty (60) days
after the end of each fiscal year of Borrower, annual projections for the
following two (2) fiscal years from (i) Borrower on a consolidated basis and
(ii) from Guarantor on a consolidated basis;


(e)           [Reserved];


(f)            promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which Borrower may file or be
required to file with the Securities and Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to Administrative Agent pursuant hereto;


(g)           [Reserved];


(h)           promptly upon request, such additional financial information as
Agent may request from time to time or more frequent delivery of financial
information which is delivered periodically pursuant to this Section 6.2 (such
as, but not limited to, schedules of account receivable agings and inventory
reports);


(i)            as soon as available, but in no event later than ninety (90) days
after the end of each fiscal year of Borrower, a schedule of account receivable
agings.


Borrower hereby acknowledges that (a) Administrative Agent will make available
to Lenders and L/C Issuer materials and/or information provided by or on behalf
of Borrower hereunder (collectively, “Borrower Materials”) by posting Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to Borrower
or its securities) (each, a “Public Lender”).  Borrower hereby agrees that (w)
all Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have authorized
Administrative Agent, L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.8); (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z)
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor”.


Section 6.3        Notices.


Not later than two (2) days after obtaining knowledge, notify Administrative
Agent and each Lender:


(a)           of the occurrence of any Default;


(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

 
54

--------------------------------------------------------------------------------

 


(c)           the occurrence of any ERISA Event; and


(d)           of any material change in accounting policies or financial
reporting practices by Borrower or any Subsidiary.


Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto.  Each notice pursuant to Section 6.3(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.


Section 6.4        Payment of Obligations.


Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by Borrower or
such Subsidiary; (b) all lawful claims which, if unpaid, would by law become a
Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.


Section 6.5        Preservation of Existence, Etc.


(a)           Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization, except in a transaction permitted by Section 7.4 or Section 7.5
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect, (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c)
preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.


Section 6.6        Maintenance of Properties.


(a)           Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c) use
the standard of care typical in the industry in the operation and maintenance of
its facilities.


Section 6.7        Maintenance of Insurance.


Maintain with financially sound and reputable insurance companies not Affiliates
of Borrower, insurance with respect to its properties and business against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts (after giving effect
to any self-insurance compatible with the following standards) as are
customarily carried under similar circumstances by such other Persons and
providing for not less than 30 days’ prior notice to Administrative Agent of
termination, lapse or cancellation of such insurance.

 
55

--------------------------------------------------------------------------------

 


Section 6.8        Compliance with Laws.


Comply in all material respects with the requirements of all Laws, and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


Section 6.9        Books and Records.


(a)           Maintain proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
Borrower or such Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over Borrower or such
Subsidiary, as the case may be.  Borrower shall maintain at all times books and
records pertaining to the Collateral in such detail, form and scope as
Administrative Agent or any Lender shall reasonably require.


Section 6.10      Inspection Rights.


Permit representatives and independent contractors of Administrative Agent and
each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of Borrower and
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to Borrower; provided,
however, if no Default exists Administrative Agent or Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at such reasonable times during normal business hours and as often as
may be reasonably desired, upon reasonable advance notice to Borrower, but at
the expense of Administrative Agent or Lender if Borrower has paid for similar
inspections one (1) time during the current fiscal year and provided further,
however, that when a Default exists Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of Borrower at any time or from time to time during
normal business hours and without advance notice.


Section 6.11      Use of Proceeds.


Use the proceeds of the Credit Extensions for Letters of Credit, acquisitions
permitted under this Agreement, to refinance existing indebtedness and for
working capital and capital expenditures, not in contravention of any Law or of
any Loan Document.


Section 6.12      Financial Covenants.


At all times maintain the following financial covenants:


(a)           Total Leverage Ratio.  Maintain on a consolidated basis a Total
Leverage Ratio not exceeding 2.0 to 1.0.  This ratio will be calculated at the
end of each reporting period for which this Agreement requires Borrower to
deliver financial statements, using the results of the twelve-month period
ending with that reporting period.

 
56

--------------------------------------------------------------------------------

 


(b)           Fixed Charge Coverage Ratio.  Maintain on a consolidated basis a
Fixed Charge Coverage Ratio of MICROS and all Subsidiaries of at least 1.25 to
1.0. This ratio will be calculated at the end of each reporting period for which
this Agreement requires Borrower to deliver financial statements, using the
results of the twelve-month period ending with that reporting period.  The
current portion of long-term liabilities will be measured as of the last day of
the calculation period.


Section 6.13      Additional Borrowers.


Within thirty days (or such longer period as may be agreed by the Administrative
Agent) after any Person becomes a Material Domestic Entity, cause such Person to
(a) become an Additional Borrower by executing and delivering to Administrative
Agent an Additional Borrower Joinder Supplement or such other document as
Administrative Agent shall deem appropriate for such purpose, (b) deliver to
Administrative Agent documents of the types referred to in clauses (iii) and
(iv) of Section 4.1(a) and, upon the request of the Administrative Agent, a
favorable opinion of counsel to such Person, all in form, content and scope
reasonably satisfactory to Administrative Agent, and (c) deliver to
Administrative Agent such documents, agreements and instruments as the
Administrative Agent shall reasonably request to cause such Person to grant to
Administrative Agent and Lenders valid and perfected first priority security
interests in the Collateral.


Section 6.14      Collateral Records.


Execute and deliver promptly, and to cause each other Loan Party to execute and
deliver promptly, to Administrative Agent, from time to time, solely for
Administrative Agent’s convenience in maintaining a record of the Collateral,
such written statements and schedules as Administrative Agent may reasonably
require designating, identifying or describing the Collateral.  The failure by
Borrower or any other Loan Party, however, to promptly give Administrative Agent
such statements or schedules shall not affect, diminish, modify or otherwise
limit the Liens on the Collateral granted pursuant to the Collateral Documents.


Section 6.15      Security Interests.


Defend the Collateral against all claims and demands of all Persons at any time
claiming the same or any interest therein.


Comply with the requirements of all state and federal laws in order to grant to
Administrative Agent and Lenders valid and perfected first priority security
interests in the Collateral, with perfection, in the case of any investment
property, being effected by giving Administrative Agent control of such
investment property in addition to perfection by the filing of a UCC financing
statement with respect to such investment property.  Administrative Agent is
hereby authorized by Borrower to file any UCC financing statements covering the
Collateral whether or not Borrower’s signatures appear thereon.


Do whatever Administrative Agent may reasonably request, from time to time, to
effect the purposes of this Agreement and the other Loan Documents, including
filing notices of liens, UCC financing statements, and amendments, renewals and
continuations thereof; cooperating with Administrative Agent’s representatives;
keeping stock records; obtaining waivers from landlords and mortgagees and from
warehousemen and their landlords and mortgages; and, paying claims which might,
if unpaid, become a Lien on the Collateral.


Section 6.16      Post-Closing Covenant.


(a)           By August 15, 2010 deliver to the Administrative Agent:

 
57

--------------------------------------------------------------------------------

 


(i)           a certificate of an officer of each Borrower (other than MICROS)
attaching and certifying (A) the Organization Documents of such Borrower, (B) an
incumbency certificate of the Responsible Officers of such Borrower and (C)
resolutions of the board of directors or equivalent governing body of such
Borrower approving this Amendment and each document, agreement and instrument
required in connection with this Amendment, in each case in form and substance
reasonably acceptable to the Administrative Agent; and


(ii)          a certificate of an officer of MICROS attaching and certifying
resolutions of the board of directors or equivalent governing body of MICROS
approving this Amendment and each document, agreement and instrument required in
connection with this Amendment in form and substance reasonably acceptable to
the Administrative Agent.


(b)          By August 31, 2010 deliver to the Administrative Agent:


(i)           original stock certificates evidencing all equity interests issued
by Fry, Inc. together with undated stock powers executed in blank in form
reasonably acceptable to the Administrative Agent;


(ii)          legal opinion from the General Counsel of MICROS in form and
substance reasonably acceptable to the Administrative Agent relating to the
Second Amendment to this Agreement and the documents, agreements and instruments
executed by Borrower in connection therewith;


(iii)         termination of each of the two UCC-1 financing statements
identifying Heller Financial, Inc., as secured party, and  JTECH Communications,
as debtor;


(iv)         restatement of the LLC Agreement for TIG Global LLC on terms and
conditions reasonably acceptable to the Administrative Agent (which restatement
shall, among other things, eliminate (A) the board of advisors and the special
voting rights allocated to the board of advisors and (B) the restrictions on
transfer of the equity interests;


(v)          amendment to the certificate of incorporation of DV Technology
Holdings Corporation to delete Article XI; and


(vi)         amendment to the certificate of incorporation of Fry, Inc. to
delete Article VI.


ARTICLE VII
NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly:


Section 7.1        Liens.


Create, incur, assume or suffer to exist, any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:


(a)           Liens pursuant to any Loan Document;

 
58

--------------------------------------------------------------------------------

 


(b)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;


(c)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;


(d)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;


(e)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;


(f)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;


(g)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.1(h) or securing appeal or other surety
bonds relating to such judgments;


(h)           liens securing Indebtedness permitted under Section 7.3(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition; and


(i)           Liens securing the Foreign Credit Facility, provided that (i) such
Liens do not at any time encumber any property other than the Collateral and
(ii) such Liens are subject to the Intercreditor Agreement.


Section 7.2        Investments.


Make any Investments, except:


(a)           Investments held by Borrower or such Subsidiary in the form of
cash equivalents or short-term marketable debt securities;


(b)           advances to officers, directors and employees of Borrower and
Subsidiaries in an aggregate amount not to exceed One Million Dollars
($1,000,000) at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;


(c)           Investments of Borrower in any wholly-owned Subsidiary; and
Investments of any wholly-owned Subsidiary in Borrower or in another
wholly-owned Subsidiary;


(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 
59

--------------------------------------------------------------------------------

 


(e)           Permitted Acquisitions;


(f)           other Investments not to exceed $3,000,000 in the aggregate at any
time; and


(g)           Guarantees permitted by Section 7.3.


Section 7.3        Indebtedness.


Create, incur, assume or suffer to exist any Indebtedness, except:


(a)           Indebtedness under the Loan Documents;


(b)           Indebtedness outstanding on the date hereof and approved by
Administrative Agent and the Required Lenders and listed on Schedule 7.3 hereto;


(c)           Indebtedness under the Foreign Credit Facility;


(d)           obligations (contingent or otherwise) existing or arising under
any Swap Contract, provided that (i) such obligations are (or were) entered into
by such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person, or changes in the
value of securities issued by such Person and not for purposes of speculation or
taking a “market view;” (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party; (iii) such Swap Contract has
been approved by Administrative Agent; and (iv) the foreign exchange exposure
under such Swap Contract does not exceed $20,000,000 as determined by
Administrative Agent in its sole discretion;


(e)           Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed assets within the
limitations set forth in Section 7.1(h); provided, however, that:  the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
Thirty Million Dollars ($30,000,000);


(f)           CommerzBank Debt; and


(g)           Indebtedness of Foreign Subsidiaries provided that the aggregate
outstanding principal amount of all such Indebtedness shall not at any time
exceed $10 million.


Section 7.4        Fundamental Changes.


Merge, dissolve, liquidate, consolidate with or into, another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:


(a)           any Subsidiary may merge with (i) a Borrower, provided that (A) if
MICROS is a party thereto then MICROS shall be the continuing or surviving
Person and (B) if MICROS is not a party thereto, then another Borrower shall be
the continuing or surviving Person, or (ii) any one or more other Subsidiaries,
provided that when any wholly-owned Subsidiary is merging with another
Subsidiary, the wholly-owned Subsidiary shall be the continuing or surviving
Person, and, provided further that if a Guarantor is merging with another
Subsidiary, the Guarantor shall be the continuing or surviving Person;

 
60

--------------------------------------------------------------------------------

 


(b)           any Subsidiary may dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to a Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
wholly-owned Subsidiary, then the transferee must also be a wholly-owned
Subsidiary, and, provided further that if the transferor of such assets is a
Borrower or a Guarantor, the transferee thereof must either be a Borrower or a
Guarantor; and


(c)           a Borrower or a Subsidiary may acquire another Person, provided
that such acquisition is a Permitted Acquisition.


Section 7.5        Dispositions.


Make any Disposition or enter into any agreement to make any Disposition,
except:


(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;


(b)           Dispositions of inventory in the ordinary course of business;


(c)           Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;


(d)           Dispositions of property to Borrower or to a wholly-owned
Subsidiary, provided that if the transferor of such property is a Borrower or a
Guarantor, the transferee thereof must either be Borrower or a Guarantor;


(e)           Dispositions permitted by Section 7.4; and


(f)            Other Dispositions in an aggregate amount not to exceed Three
Million Dollars ($3,000,000) in any fiscal year.


provided, however, that any Disposition pursuant to clauses (a) through (e)
shall be for fair market value.


Section 7.6        Restricted Payments.


Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:


(a)           each Subsidiary may make Restricted Payments to Borrower and to
wholly-owned Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to Borrower and any Subsidiary and to each other
owner of capital stock or other equity interests of such Subsidiary on a pro
rata basis based on their relative ownership interests);


(b)           Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common equity interests of such Person;

 
61

--------------------------------------------------------------------------------

 


(c)           Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely to Subsidiaries that are not
wholly owned Subsidiaries in an amount not to exceed Two Million Dollars
($2,000,000) in the aggregate in any fiscal year; provided that there does not
exist a Default or an Event of Default and the making of any such payment would
not cause a Default or an Event of Default; and


(d)           Borrower and each Subsidiary may purchase, redeem or otherwise
acquire up to an aggregate of one million (1,000,000) shares of its common stock
or other common equity interests or warrants or options to acquire any such
shares with the proceeds received from the substantially concurrent issue of new
shares of its common stock or other common equity interests during the period
from the Closing Date through the Maturity Date; provided no Default or Event of
Default exists hereunder or would result from such purchase, redemption or
acquisition.


(e)           Borrower and its Subsidiaries may make Restricted Payments in cash
provided that (i) the aggregate amount of such Restricted Payments shall not
exceed $150 million in any period of four consecutive fiscal quarters of
Borrower and (ii) after giving effect to such Restricted Payment (and the
incurrence of any Indebtedness in connection therewith) on a Pro Forma Basis (A)
no Default or Event of Default shall exist, (B) the Total Leverage Ratio shall
not exceed 1.5:1.0 as of the end of the most recent fiscal quarter for which
Borrower has delivered financial statements pursuant to Section 6.1(a) or (b)
and (C) Liquidity exceeds $150 million.


Section 7.7        Change in Nature of Business.


Engage in any material line of business substantially different from those lines
of business conducted by Borrower and its Subsidiaries on the date hereof, or
which are similar or complimentary to such lines of business.


Section 7.8        Transactions with Affiliates.


Enter into any transaction of any kind with any Affiliate of Borrower, whether
or not in the ordinary course of business other than on fair and reasonable
terms substantially as favorable to Borrower or such Subsidiary as would be
obtainable by Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, provided that the
foregoing restriction shall not apply to (a) transactions between or among
Borrower and (b) transactions expressly permitted by the terms of this
Agreement.


Section 7.9        Margin Regulations.


Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System of the United States) or to extend credit to others for
the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.


Section 7.10      Change of Control.


Except in connection with any merger, dissolution, liquidation or consolidation
permitted by Section 7.4, permit or suffer to occur any Change of Control with
respect to any Loan Party or any Foreign Borrower.

 
62

--------------------------------------------------------------------------------

 


Section 7.11      CommerzBank Debt.


Permit the CommerzBank Debt to be extended without the prior written approval of
the terms of such extension by Administrative Agent and Lenders, which approval
will not be unreasonably withheld if such extension is on terms substantially
similar to the terms currently in effect.


Section 7.12      Change in Legal Name or State of Formation.


Without providing ten (10) days prior written notice to the Administrative
Agent, change its name, state of formation or form of organization.


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


Section 8.1        Events of Default.


Any of the following shall constitute an Event of Default:


(a)          Non-Payment.  Borrower or any other Loan Party fails to pay (i)
when required to be paid herein, any amount of principal or any Loan, or any L/C
Obligation, or (ii) within three (3) days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any commitment or other fee
due hereunder, or (iii) within five (5) days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or


(b)          Specific Covenants.  Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.5, Section 6.10, Section
6.12 or ARTICLE VII; or


(c)          Other Defaults.


(i)           Borrower fails to perform or observe any term, covenant or
agreement contained in any of Section 6.1 or Section 6.2, and such failure
continues for fifteen (15) days; or


(ii)          Any Loan Party fails to perform or observe any other covenant or
agreement (not specified in subsection (a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
thirty (30) days or any default or event of default occurs under any other Loan
Document; or


(d)          Representations and Warranties.  Any representation, warranty,
certification or statement of fact that reasonably could have a Material Adverse
Effect if incorrect or misleading is made or deemed made by or on behalf of
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith and is incorrect or
misleading when made or deemed made; or


(e)          Cross-Default.  (i) Borrower or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which Borrower or any Subsidiary is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
Borrower or such Subsidiary as a result thereof is greater than the Threshold
Amount; or

 
63

--------------------------------------------------------------------------------

 


(f)            Insolvency Proceedings, Etc.  Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or


(g)           Inability to Pay Debts; Attachment.  (i) Borrower or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or


(h)           Judgments.  There is entered against Borrower or any Subsidiary
(i) a final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 10 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or


(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or


(j)            Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document, or any
Lien with respect to any material portion of the Collateral intended to be
secured thereby ceases to be, or, subject to Section 7.1, is not, valid,
perfected and prior to all other Liens or is terminated, revoked or declared
void; or

 
64

--------------------------------------------------------------------------------

 


(k)           Material Adverse Effect.  There occurs any event or circumstance
that has a Material Adverse Effect.


Section 8.2        Remedies Upon Event of Default.


If any Event of Default occurs and is continuing, Administrative Agent shall, at
the request of, or may, with the consent of, the Required Lenders, take any or
all of the following actions:


(a)           declare the commitment of each Lender to make Loans and any
obligation of L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;


(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower;


(c)           require that Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and


(d)           exercise on behalf of itself and Lenders all rights and remedies
available to it and Lenders under the Loan Documents or applicable law;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of
Administrative Agent or any Lender.


Section 8.3        Application of Funds.


After the exercise of remedies provided for in Section 8.2 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.2), any amounts received on account of the Obligations
shall, subject to Sections 2.16 and 2.17, be applied by Administrative Agent in
the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under ARTICLE III) payable to Administrative Agent in its capacity as
such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit fees) payable to Lenders (including Attorney Costs and amounts payable
under ARTICLE III), ratably among them in proportion to the amounts described in
this clause Second payable to them;

 
65

--------------------------------------------------------------------------------

 


Third, to payment of that portion of the Obligations constituting (a) accrued
and unpaid Letter of Credit fees, (b) accrued and unpaid interest on the Loans
and L/C Borrowings and (c) fees, premiums and scheduled periodic payments, and
any interest accrued thereon, due under any Swap Contract between Borrower or
any Subsidiary and any Lender or an Affiliate of a Lender to the extent such
Swap Contract is permitted by Section 7.3(d), ratably among Lenders in
proportion to the respective amounts described in this clause Third payable to
them;


Fourth, to (a) payment of that portion of the Obligations constituting (a)
unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments due in respect of a Swap Contract between Borrower
or any Subsidiary and a Lender or an Affiliate of a Lender Lender to the extent
such Swap Contract is permitted by Section 7.3(d), (c) payment of amounts due
under any Treasury Management Agreement between Borrower or any Subsidiary and a
Lender or an Affiliate of a Lender and (d) Cash Collateralize that portion of
L/C Obligations comprised of the aggregate undrawn amount of Letters of Credit
to the extent not otherwise Cash Collateralized by the Borrower pursuant to
Section 2.16, ratably among the Lenders (and, in the case of such Swap Contracts
and Treasury Management Agreements, Affiliates of Lenders) and L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.


Subject to Section 2.3(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.


ARTICLE IX
ADMINISTRATIVE AGENT


Section 9.1        Appointment and Authorization of Administrative Agent.


(a)           Each Lender hereby irrevocably appoints, designates and authorizes
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall Administrative Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  All benefits and immunities provided to
Administrative Agent in this ARTICLE IX shall apply to Administrative Agent as
issuer of Letters of Credit and provider of Swing Line Loans with respect to any
acts taken or omissions suffered by Administrative Agent in connection with
Letters of Credit issued by it or proposed to be issued by it and the
applications and agreements for letters of credit pertaining to such Letters of
Credit and any Swing Line Loans made by Administrative Agent, and as
additionally provided herein with respect to Administrative Agent as issuer of
letters of Credit and provider of Swing Line Loans.

 
66

--------------------------------------------------------------------------------

 


(b)           L/C Issuer shall act on behalf of Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and L/C
Issuer shall have all of the benefits and immunities (i) provided to
Administrative Agent in this ARTICLE IX with respect to any acts taken or
omissions suffered by L/C Issuer in connection with Letters of Credit issued by
it or proposed to be issued by it and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in this ARTICLE IX and in the definition of
“Agent-Related Person” included L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to L/C Issuer.


Section 9.2        Delegation of Duties.


Administrative Agent may execute any of its duties under this Agreement or any
other Loan Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties.  Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.


Section 9.3        Liability of Administrative Agent.


No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
any officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Administrative Agent under or in connection with, this Agreement
or any other Loan Document, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document, or
for any failure of any Loan Party or any other party to any Loan Document to
perform its obligations hereunder or thereunder.  No Agent-Related Person shall
be under any obligation to any Lender or participant to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party or any Affiliate thereof.


Section 9.4        Reliance by Administrative Agent.


(a)           Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it in its reasonable discretion to be
genuine and correct and to have been signed, sent or made by the proper
Responsible Officer or Responsible Officers, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by Administrative Agent.  Administrative Agent shall be
fully justified in failing or refusing to take any action under any Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by all Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action.  Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required by any
instance), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all Lenders.

 
67

--------------------------------------------------------------------------------

 


(b)           For purposes of determining compliance with the conditions
specified in Section 4.1, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Administrative Agent shall have
received notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.


Section 9.5        Notice of Default.


Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to Administrative Agent for the
account of Lenders, unless Administrative Agent shall have received written
notice from a Lender or Borrower referring to this Agreement, describing such
Default and stating that such notice is a “notice of default.” Administrative
Agent will notify Lenders of its receipt of any such notice.  Administrative
Agent shall take such action with respect to such Default as may be directed by
the Required Lenders in accordance with ARTICLE VIII; provided, however, that
unless and until Administrative Agent has received any such direction,
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of Lenders.


Section 9.6        Credit Decision; Disclosure of Information by Administrative
Agent.


Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession.  Each Lender represents to
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrower and the other Loan Parties hereunder.  Each Lender
also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower and the other Loan
Parties.  Except for notices, reports and other documents expressly required to
be furnished to Lenders by Administrative Agent herein, Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any of the Loan Parties or
any of their respective Affiliates which may come into the possession of any
Agent-Related Person.

 
68

--------------------------------------------------------------------------------

 


Section 9.7        Indemnification of Administrative Agent.


Whether or not the transactions contemplated hereby are consummated, Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a final, non-appealable judgment by a court of competent
jurisdiction to have been caused primarily by such Agent-Related Person’s own
gross negligence or willful misconduct; it being agreed by all Lenders that no
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section.  Without limitation of the foregoing, each Lender shall reimburse
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs and costs and expenses in
connection with the use of IntraLinks, Inc.  or other similar information
transmission systems in connection with this Agreement) incurred by
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that
Administrative Agent is not reimbursed for such expenses by or on behalf of
Borrower.  The undertaking in this Section shall survive termination of the
Aggregate Commitments, the payment of all other Obligations and the resignation
of Administrative Agent.


Section 9.8        Administrative Agent in its Individual Capacity.


Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Loan Parties and their respective Affiliates
as though Bank of America were not Administrative Agent or L/C Issuer hereunder
and without notice to or consent of Lenders.  Lenders acknowledge that, pursuant
to such activities, Bank of America or its Affiliates may receive information
regarding any Loan Party or its Affiliates (including information that may be
subject to confidentiality obligations in favor of such Loan Party or such
Affiliate) and acknowledge that Administrative Agent shall be under no
obligation to provide such information to them.  With respect to its Loans, Bank
of America shall have the same rights and powers under this Agreement as any
other Lender and may exercise such rights and powers as though it were not
Administrative Agent or L/C Issuer, and the terms “Lender” and “Lenders” include
Bank of America in its individual capacity.


Section 9.9        Successor Administrative Agent.


Administrative Agent may resign as Administrative Agent upon 30 days’ written
notice to Lenders and Borrower; provided that any such resignation by Bank of
America shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  If Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among Lenders a successor administrative agent for
Lenders, which successor administrative agent shall be consented to by Borrower
at all times other than during the existence of a Default (which consent of
Borrower shall not be unreasonably withheld or delayed).  If no successor
administrative agent is appointed prior to the effective date of the resignation
of Administrative Agent, Administrative Agent may appoint, after consulting with
Lenders and Borrower, a successor administrative agent from among Lenders.  Upon
the acceptance of its appointment as successor administrative agent hereunder,
the Person acting as such successor administrative agent shall succeed to all
the rights, powers and duties of the retiring Administrative Agent (including
those in its capacity as L/C Issuer and Swing Line Lender) and the respective
terms “Administrative Agent”, “L/C Issuer” and “Swing Line Lender” shall mean
such successor administrative agent, Letter of Credit issuer and swing line
lender and the retiring Administrative Agent’s appointment, powers and duties as
Administrative Agent shall be terminated and the retiring L/C Issuer’s and Swing
Line Lender’s rights, powers and duties as such shall be terminated, without any
other or further act or deed on the part of such retiring Administrative Agent
L/C Issuer or Swing Line Lender or any other Lender, other than the obligation
of the successor L/C Issuer to issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or to make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.  After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this ARTICLE IX and Section 10.4 and
Section 10.5 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.  If no
successor administrative agent has accepted appointment as Administrative Agent
by the date which is thirty (30) days following a retiring Administrative
Agent’s notice of resignation, the retiring Administrative Agent’s resignation
shall nevertheless thereupon become effective and Lenders shall perform all of
the duties of Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

 
69

--------------------------------------------------------------------------------

 


Section 9.10      Administrative Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations arising under the Loan Documents that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of Lenders and Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of Lenders and
Administrative Agent and their respective agents and counsel and all other
amounts due Lenders and Administrative Agent under Section 2.3, Section 2.3(i),
Section 2.3(j), Section 2.9 and Section 10.4) allowed in such judicial
proceeding; and


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Section 2.9 and Section 10.4.


Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.


Section 9.11      Guaranty Matters.


Each Lender hereby irrevocably authorizes Administrative Agent, at its option
and in its discretion, to release any Guarantor from its obligations under the
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.  Upon request by Administrative Agent at any time, each
Lender will confirm in writing Administrative Agent’s authority to release any
Guarantor from its obligations under the Guaranty pursuant to this Section 9.11.

 
70

--------------------------------------------------------------------------------

 


Section 9.12      Collateral Matters.


(a)          Each Lender hereby irrevocably authorizes and directs
Administrative Agent to enter into the Collateral Documents for the benefit of
such Lender.  Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
in Section 10.1, any action taken by the Required Lenders, in accordance with
the provisions of this Agreement or the Collateral Documents, and the exercise
by the Required Lenders of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of Lenders.  Administrative Agent is hereby authorized on
behalf of all of Lenders, without the necessity of any notice to or further
consent from any Lender from time to time prior to, an Event of Default, to take
any action with respect to any Collateral or Collateral Documents which may be
necessary to perfect and maintain perfected the Liens upon the Collateral
granted pursuant to the Collateral Documents.


(b)          Each Lender hereby irrevocably authorizes Administrative Agent, at
its option and in its discretion,


(i)           to release any Lien on any property granted to or held by
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, (iii)
subject to Section 10.1, if approved, authorized or ratified in writing by the
Required Lenders, or (iv) in connection with any foreclosure sale or other
disposition of Collateral after the occurrence of an Event of Default;


(ii)          to subordinate any Lien on any property granted to or held by
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by this Agreement or any other Loan Document; and


(iii)         to execute, deliver and perform its obligations under the
Intercreditor Agreement.


Upon request by Administrative Agent at any time, each Lender will confirm in
writing Administrative Agent’s authority to release or subordinate its interest
in particular types or items of Collateral pursuant to this Section 9.12.


(c)           Subject to (b) above, Administrative Agent shall (and is hereby
irrevocably authorized by each Lender, to) execute such documents as may be
necessary to evidence the release or subordination of the Liens granted to
Administrative Agent for the benefit of Administrative Agent and Lenders herein
or pursuant hereto upon the applicable Collateral; provided that (i)
Administrative Agent shall not be required to execute any such document on terms
which, in Administrative Agent’s opinion, would expose Administrative Agent to
or create any liability or entail any consequence other than the release or
subordination of such Liens without recourse or warranty and (ii) such release
or subordination shall not in any manner discharge, affect or impair the
Obligations or any Liens upon (or obligations of Borrower or any other Loan
Party in respect of) all interests retained by Borrower or any other Loan Party,
including the proceeds of the sale, all of which shall continue to constitute
part of the Collateral.  In the event of any sale or transfer of Collateral, or
any foreclosure with respect to any of the Collateral, Administrative Agent
shall be authorized to deduct all expenses reasonably incurred by Administrative
Agent from the proceeds of any such sale, transfer or foreclosure.

 
71

--------------------------------------------------------------------------------

 


(d)           Administrative Agent shall have no obligation whatsoever to any
Lender or any other Person to assure that the Collateral exists or is owned by
Borrower or any other Loan Party or is cared for, protected or insured or that
the Liens granted to Administrative Agent herein or in any of the Collateral
Documents or pursuant hereto or thereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to Administrative Agent in this
Section 9.12 or in any of the Collateral Documents, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, Administrative Agent may act in any manner it may deem appropriate, in
its sole discretion, given Administrative Agent’s own interest in the Collateral
as one of Lenders and that Administrative Agent shall have no duty or liability
whatsoever to Lenders.


(e)           Each Lender hereby appoints each other Lender as agent for the
purpose of perfecting Lenders’ security interest in assets which, in accordance
with Article 9 of the UCC can be perfected only by possession.  Should any
Lender (other than Administrative Agent) obtain possession of any such
Collateral, such Lender shall notify Administrative Agent thereof, and, promptly
upon Administrative Agent’s request shall deliver such Collateral to
Administrative Agent or in accordance with Administrative Agent’s instructions.


Section 9.13      No Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by Administrative Agent and
Arranger are arm’s-length commercial transactions between Borrower and its
Affiliates, on the one hand, and Administrative Agent and Arranger, on the other
hand, (B) Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A)
Administrative Agent and Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for Borrower or its Affiliates, or any other Person and (B) neither
Administrative Agent nor Arranger has any obligation to Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) Administrative Agent and Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of Borrower and its Affiliates, and neither Administrative Agent nor
Arranger has any obligation to disclose any of such interests to Borrower and
its Affiliates.  To the fullest extent permitted by Law, Borrower hereby waives
and releases any claims that it may have against Administrative Agent and
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.


ARTICLE X
MISCELLANEOUS


Section 10.1      Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by Borrower or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and Borrower or the applicable Loan Party, as the case may be, and acknowledged
by Administrative Agent, and each such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 
72

--------------------------------------------------------------------------------

 


(a)           waive any condition set forth in Section 4.1 without the written
consent of each Lender; provided, however, in the sole discretion of
Administrative Agent, only a waiver by Administrative Agent shall be required
with respect to immaterial matters or items specified in Section 4.1(a), Section
4.1(a)(iii) or Section 4.1(a)(iv) with respect to which Borrower has given
assurances satisfactory to Administrative Agent that such items shall be
delivered promptly following the Closing Date;


(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.2) without the written consent of
such Lender;


(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
Lenders (or any of them) hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;


(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (ii) of the second proviso
to this Section 10.1) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of Borrower to pay interest at the Default Rate or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;


(e)           change Section 2.14 or Section 8.3 or in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;


(f)            release any Guarantor from the Guaranty or release the Liens on
any material portion of the Collateral except in accordance with the terms of
any Loan Document without the written consent of each Lender;


(g)           change the method of calculation utilized in connection with the
computation of fees or interest; or


(h)           modify this Section or the definition of “Required Lenders”.


And, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by L/C Issuer in addition to Lenders required above, affect
the rights or duties of L/C Issuer under this Agreement or any other Loan
Document, (A) as Administrative Agent, (B) as provider of Swing Line Loans, or
(C) as Letter of Credit issuer or under any Letter of Credit Application
relating to any Letter of Credit issued or to be issued by it (including,
without limitation, any reduction in any fee, charge, expense, cost or other
amount payable to Administrative Agent for its own account under this Agreement
in any such capacity); (ii) no amendment, waiver or consent shall, unless in
writing and signed by Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of Administrative Agent under this Agreement or any other Loan
Documents; (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the respective parties thereto;
(v) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (vi) the
Required Lenders shall determine whether or not to allow Borrower to use cash
collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.  Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (any amendment, waiver or
consent which by its terms requires the consent of all Lenders or each affected
Lender may be effected with the consent of the applicable Lenders other than
Defaulting Lenders), except that (A) the Commitment of such Lender may not be
increased or extended without the consent of such Lender and (B) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

 
73

--------------------------------------------------------------------------------

 


Section 10.2      Notices and Other Communications; Facsimile Copies.


(a)           General.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission).  All such written notices shall be mailed, faxed or
delivered, to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, specified for such Person on Schedule 10.2 or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other
parties.  All such notices and other communications shall be deemed to be given
or made upon the earlier to occur of (i) actual receipt by the relevant party
hereto and (ii) (A) if delivered by hand or by courier, upon delivery; (B) if
delivered by mail, four (4) Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and the sender has received
electronic confirmation of error free receipt; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
subsection (c) below), when delivered; provided, however, that notices and other
communications to Administrative Agent, L/C Issuer and Swing Line Lender
pursuant to ARTICLE II shall not be effective until actually received by such
Person.  In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.


(b)           Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile.  The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on all
Loan Parties, Administrative Agent and Lenders.  Administrative Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.


(c)           Electronic Communications.  Notices and other communications to
the Lenders and L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or L/C Issuer pursuant to Article II if such
Lender or L/C Issuer, as applicable, has notified Administrative Agent that it
is incapable of receiving notices under such Article by electronic
communication.  Administrative Agent or Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.  Unless
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 
74

--------------------------------------------------------------------------------

 


(d)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT RELATED PERSONS DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT RELATED PERSON IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall any Agent Related Person have any
liability to Borrower, any Lender, L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of Borrower’s or Administrative Agent’s transmission
of Borrower Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Related Person;
provided, however, that in no event shall any Agent Related Person have any
liability to Borrower, any Lender, L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).


(e)           Reliance by Administrative Agent and Lenders.  Administrative
Agent and Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of Borrower.  All telephonic notices to and
other communications with Administrative Agent may be recorded by Administrative
Agent, and each of the parties hereto hereby consents to such recording.


Section 10.3      No Waiver; Cumulative Remedies.


No failure by any Lender or Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 
75

--------------------------------------------------------------------------------

 


Section 10.4      Attorney Costs, Expenses and Taxes.


Borrower agrees (a) to pay or reimburse Administrative Agent for all reasonable
third party costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all reasonable
Attorney Costs and third party costs and expenses in connection with the use of
IntraLinks, Inc.  or other similar information transmission systems in
connection with this Agreement, and (b) to pay or reimburse Administrative Agent
and each Lender for all reasonable third party costs and expenses incurred in
connection with the enforcement, attempted enforcement after the occurrence of
an Event of Default, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such reasonable costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs.  The foregoing third party
costs and expenses shall include all search, filing, recording, title insurance
and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by Administrative Agent and the cost of
independent public accountants and other outside experts retained by
Administrative Agent or any Lender, but shall not include allocated costs of
internal legal counsel or other employees for Administrative Agent or any Lender
or fees and expenses of such internal legal counsel or other employees.  The
agreements in this Section shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations.


Section 10.5      Indemnification by Borrower.


Whether or not the transactions contemplated hereby are consummated, Borrower
shall indemnify and hold harmless each Agent-Related Person, each Lender and
their respective Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) the obligations
of each Borrower expressed under any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby being or becoming void, voidable, unenforceable or ineffective as
against any Borrower for any reason whatsoever, whether or not known to
Administrative Agent or any Lender, the amount of such loss being the amount
which Administrative Agent or the relevant Lender would otherwise have been
entitled to recover from each Borrower, (c) any Commitment, Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by Administrative Agent to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (d) any actual or alleged
presence or release of Hazardous Materials on or from any property currently or
formerly owned or operated by Borrower, any Subsidiary or any other Loan Party,
or any Environmental Liability related in any way to Borrower, any Subsidiary or
any other Loan Party, or (e) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demand, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee.  No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability for any indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date).  The agreements in this Section shall survive the resignation of
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.  All amounts due under this Section 10.5 shall be payable
within ten (10) Business Days after demand.

 
76

--------------------------------------------------------------------------------

 


Section 10.6      Payments Set Aside.


To the extent that any payment by or on behalf of Borrower is made to
Administrative Agent or any Lender, or Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to Administrative Agent upon demand its applicable share
of any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.


Section 10.7      Successors and Assigns.


(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection(d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 
77

--------------------------------------------------------------------------------

 


(b)           Any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that (i) except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) subject to each such assignment,
determined as of the date the Assignment and Assumption Agreement with respect
to such assignment is delivered to Administrative Agent, shall not be less than
$5,000,000 unless each of Administrative Agent and, so long as no Event of
Default has occurred and is continuing, Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to rights in respect of outstanding Swing Line Loans, (iii) any assignment
of a Commitment must be approved by Administrative Agent, L/C Issuer and Swing
Line Lender unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee), and (iv) the parties to each assignment shall execute and deliver to
Administrative Agent an Assignment and Assumption Agreement, together with a
processing and recordation fee of $3,500.  Upon request, Administrative Agent
shall inform any Lender of an assignment to any Eligible Assignee.  Subject to
acceptance and recording thereof by Administrative Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption Agreement, the Eligible Assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Section 3.1, Section 3.4,
Section 3.5, Section 10.4, Section 10.5 and with respect to facts and
circumstances occurring prior to the date of such assignment).  Upon request,
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.  In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrower and Administrative Agent, the applicable pro rata share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to (x)
pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Administrative Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Line Loans in
accordance with its Pro Rata Share.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


(c)           Administrative Agent, acting solely for this purpose as an agent
of Borrower (such agency being solely for these purposes), shall maintain at
Administrative Agent’s Office a copy of each Assignment and Assumption Agreement
delivered to it and a register for the recordation of the names and addresses of
Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and
Borrower, Administrative Agent and Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 
78

--------------------------------------------------------------------------------

 


(d)           Any Lender may, without the consent of, or notice to, Borrower or
Administrative Agent, sell participations to any Person (other than a natural
person or Borrower or any of Borrower’s Affiliates or Subsidiaries or a
Defaulting Lender or a Person who would constitute a Defaulting Lender after
giving effect to the assignment (each a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first provision to Section 10.1 that directly affects such
Participant.  Subject to subsection (e) of this Section, Borrower agrees that
each Participant shall be entitled to the benefits of Section 3.1, Section 3.4
and Section 3.5 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.9 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.14 as though it were a Lender.


(e)           A Participant shall not be entitled to receive any greater payment
under Section 3.1 or Section 3.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with Borrower’s
prior written consent.


(f)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


(g)           If the consent of Borrower to an assignment to an Eligible
Assignee is required hereunder (including a consent to an assignment which does
not meet the minimum assignment threshold specified in clause (i) of the proviso
to the first sentence of Section 10.7(b)), Borrower shall be deemed to have
given its consent five (5) Business Days after the date notice thereof has been
delivered to Borrower by the assigning Lender (through Administrative Agent)
unless such consent is expressly refused by Borrower prior to such fifth
Business Day.


(h)           As used herein, “Eligible Assignee” means (a) a Lender; (b) an
Affiliate of a Lender; and (c) any other Person (other than a natural Person or
a Defaulting Lender or a Person who would constitute a Defaulting Lender after
giving effect to the assignment) approved by (i) Administrative Agent, L/C
Issuer and Swing Line Lender and (ii) unless an Event of Default has occurred
and is continuing, Borrower (such approval referred to in (i) and (ii) not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include Borrower or any of Borrower’s Affiliates
or Subsidiaries.

 
79

--------------------------------------------------------------------------------

 


(i)            Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to Borrower
and Lenders, resign in its capacity as L/C Issuer and/or (ii) upon 30 days’
notice to Borrower, resign in its capacity as provider of Swing Line Loans
(“Swing Line Lender”).  In the event of any such resignation as L/C Issuer or
Swing Line Lender, Borrower shall be entitled to appoint from among Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by Borrower to appoint any such successor shall affect the resignation
of Bank of America as L/C Issuer or Swing Line Lender, as the case may be.  If
Bank of America resigns as L/C Issuer, it shall retain all the rights and
obligations of Administrative Agent as L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require Lenders to make Base Rate Committed Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.3(c)).  If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of Administrative Agent as
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section
2.4(c).  Borrower, Lenders and Bank of America agree that they shall amend this
Agreement as necessary to reflect that Bank of America remains Administrative
Agent for purposes of administering this Agreement, but has resigned in its
capacity as L/C Issuer and/or Swing Line Lender and another Lender(s) shall
provides such service, including the obligation of the successor to Bank of
America as L/C Issuer to issue letters of credit in substitution for the Letters
of Credit, if any, outstanding at the time of such succession or to make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.


Section 10.8      Confidentiality.


Each of Administrative Agent and Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any regulatory authority; (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process; (d) to any other party to this Agreement; (e) in
connection with the exercise of any remedies hereunder or any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or under any other
Loan Document; (f) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of a Loan Party; (g) with the
consent of Borrower; (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to Administrative Agent or any Lender on a nonconfidential basis from
a source other than Borrower; or (i) to the National Association of Insurance
Commissioners or any other similar organization.  In addition, Administrative
Agent and Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to Administrative Agent and Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions.  For the purposes of
this Section, “Information” means all information received from any Loan Party
relating to any Loan Party or its business, other than any such information that
is available to Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by any Loan Party; provided that, in the case of information
received from any Loan Party after the date hereof, such information is clearly
identified in writing at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  Each of Administrative Agent, Lenders and L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning Borrower or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

 
80

--------------------------------------------------------------------------------

 


Section 10.9      Set-off.


In addition to any rights and remedies of Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender is
authorized at any time and from time to time, without prior notice to Borrower
or any other Loan Party, any such notice being waived by Borrower (on its own
behalf and on behalf of each Loan Party) to the fullest extent permitted by law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other indebtedness at any time
owing by, such Lender to or for the credit or the account of the respective Loan
Parties against any and all Obligations owing to such Lender hereunder or under
any other Loan Document, now or hereafter existing, irrespective of whether or
not Administrative Agent or such Lender shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of Administrative Agent and Lenders, and
(y) the Defaulting Lender shall provide promptly to Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff..  Each Lender
agrees promptly to notify Borrower and Administrative Agent after any such
set-off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application.


Section 10.10    Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
Borrower.  In determining whether the interest contracted for, charged, or
received by Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.


Section 10.11    Counterparts.


This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.


Section 10.12    Integration.


This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject
matter.  In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of Administrative Agent or Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement.  Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

 
81

--------------------------------------------------------------------------------

 


Section 10.13    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


Section 10.14    Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
Administrative Agent, L/C Issuer or Swing Line Lender, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.


Section 10.15    Governing Law; Submission to Jurisdiction.


(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF MARYLAND APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.


(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF MARYLAND
SITTING IN MONTGOMERY COUNTY OR OF THE UNITED STATES FOR THE DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, BORROWER, ADMINISTRATIVE
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  BORROWER, ADMINISTRATIVE AGENT
AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED
THERETO.  BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

 
82

--------------------------------------------------------------------------------

 


Section 10.16    Waiver of Right to Trial by Jury.


EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


Section 10.17    USA Patriot Act Notice.  Each Lender that is subject to the Act
(as hereinafter defined) and Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub.  L.  107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Borrower in accordance with the Act.


Section 10.18     Time of the Essence.


Time is of the essence of the Loan Documents.


Section 10.19     Right To Terminate.


Borrower shall have the right to terminate this Agreement at any time without
penalty concurrent with or after the termination of the Aggregate Commitments
pursuant to Section 2.6, payment of all Obligations outstanding hereunder as of
the date of termination and Cash Collateralization of all L/C Obligations
outstanding hereunder as of the date of termination.  Upon such termination,
Administrative Agent will provide a release of all Collateral to Borrower, which
Borrower may record, as necessary, at its own expense.  For purposes of this
Section, “penalty” does not include any fees or costs specifically provided for
in this Agreement, including any amounts due under Section 3.5.


Section 10.20     Intercreditor Agreement.


Each Lender agrees that such Lender shall be bound by all of the terms of the
Intercreditor Agreement.

 
83

--------------------------------------------------------------------------------

 
 
Schedule 2


SUBSIDIARIES


Name of Subsidiary
 
Hospitality Technologies, S.A.
 
MICROS-Fidelio Australia Pty Ltd.
 
MICROS-Fidelio Austria GmbH
 
MICROS-Fidelio Brazil, Ltda.
 
MICROS-Fidelio (Canada) Ltd.
 
MICROS Fidelio Chile, S.A.
 
MICROS-Fidelio Information Systems (Shanghai) Co. Ltd.
 
CommercialWare, Inc.
 
JTECH Communications, Inc.
 
TIG Global LLC
 
MICROS Fidelio Denmark ApS
 
MICROS Fidelio Finland Oy
 
Fidelio Cruise, Inc.
 
MICROS-Fidelio France, S.A.S.
 
MICROS-Fidelio GmbH
 
Fidelio Cruise GmbH
 
MICROS-Fidelio Hong Kong, Ltd.
 
Fidelio India Private Ltd.
 
PT. MICROS-Fidelio Indonesia
 
MICROS-Fidelio (Ireland), Ltd.
 
MICROS Fidelio Group Holdings Ltd.
 
MICROS Fidelio Israel Ltd.
 
MICROS-Fidelio Italia S.r.l.
 
MICROS-Fidelio Japan Ltd.
 
MICROS-Fidelio Korea Company Ltd.
 
MICROS-Fidelio Mexico S.A. de C.V.
 
Fry, Inc.
 
MICROS-Fidelio Worldwide, Inc.
 
MICROS Fidelio Norway A/S
 
Datavantage Corporation
 
MICROS-Fidelio Poland Sp.Z.o.o.
 
MICROS-Fidelio Software Portugal, ULDA
 
MICROS Fidelio Caribbean, Inc.
 
MICROS-Fidelio Singapore Pte Ltd.
 
MICROS-Fidelio España S.L.
 
MICROS-Fidelio Sweden A.B.
 
Check-In Data A.G.
 
MICROS-Fidelio Thailand Co. Ltd.
 
MICROS-Fidelio U.K. Ltd.
 
Micros Retail & Manufacturing
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Micros Canada LLC
 
MICROS-Fidelio Luxembourg
 
Datavantage Technology Holdings Corp
 
TIG Global (UK) Ltd.
 
E-One Group LLC
 
MICROS-Fidelio Holdings Ltd.
 
MICROS-Fidelio International Ltd.
 
MICROS-Fidelio Luxembourg SARL
 
MICROS-Fidelio (Cyprus) Ltd.
 
MICROS-Fidelio Investment Holdings Ireland Ltd.
 
MICROS-Fidelio Nevada LLC
 
Micros Special Distribution LLC
 
Grand Cayman Ltd.
 
Foreign Sales Corporation
 
MICROS-Fidelio Micronesia, Inc.
 
Advanced Retail Systems, S.A. de CV
 
MICROS-Fidelio Servicios S.A. de CV
 
Redsky IT Inc.
 
MICROS-Fidelio Peru, S.A.
 
Fidelio Software U.K. Ltd.
 
MICROS Afrique Limited
 
MICROS Afrique SARL
 
MICROS-Fidelio Middle East SAE
 
MICROS-Fidelio Tunisia
 
Micros Systems Holding GmbH
 
MICROS-Fidelio Croatia
 
MICROS-Fidelio Hungary KFT
 
Gastrosystems S.R.O.
 
MICROS-Fidelio Datensysteme GmbH
 
Global Solutions Holdings AG
 
RoomWeb AG
 
MICROS-Fidelio Services et Maintenance
 
MICROS-Fidelio Mauritius Ltee
 
Hospitality Management Services (Lebanon)
 
MICROS-Fidelio Macau Ltd.
 
MICROS-Fidelio Software (Philippines) Inc.
 
MICROS-Fidelio New Zealand Ltd.
 
HotelBK, A.B.
 
Redsky IT Hale Ltd.
 
MarkBarr UK Ltd.
 
Redsky IT Hounslow Ltd.
 
Innsite International UK Ltd.
 
Greenbarr UK Ltd.
 
Champs Innsite UK Ltd.
 
Cara Consulting UK Ltd.
 
CPBS UK Ltd.
 
Redsky Birmingham Ltd UK
     

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 